    Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 1 of 48




                    IN THE UNITED STATES DISTRICT COURT
                      SOUTHTERN DISTRICT OF NEW YORK
______________________________
SAMANTHA SIVA KUMARAN,              )
                   et al            )    Case No: 1:19-CV-08345–MKV-DCF
                   Plaintiffs,      )    Judge: Hon Mary Kay Vyskocil
                                    )    Magistrate Judge: Debra C. Freeman
                                    )
            -against-               )    PLAINTIFF’S MEMORANDUM
                                    )    OF LAW IN SUPPORT OF
NORTHLAND ENERGY TRADING, LLC )          PROTECTIVE ORDER FOR
                   et al            )    TRADE SECRETS
                   Defendants,      )
______________________________

        PLAINTIFFS MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
                      PROTECTIVE ORDER FOR TRADE SECRETS



        Pursuant to Federal Rules of Civil Procedure 26(c)(7) and 5.2.(e)(1), and Local Rule 6.1

Plaintiff Samantha Siva Kumaran (herein called Plaintiff”), in support of its Motion for Protective

Order of Trade Secrets, states as follows.



                                  TABLE OF AUTHORITIES

1–1 Milgrim on Trade Secrets § 1.01 n. 3 (Lexis 2009).

Akzo N.V. v. U.S. Int'l Trade Comm'n, 808 F.2d 1471, 1483 (Fed. Cir. 1986)

Allen v. City of New York, 420 F.Supp.2d 295, 302 (S.D.N.Y.2006) (citations omitted);

Allied Capital Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1030 (Del. Ch. 2006).

Andrew Corp. v. Rossi, 180 F.R.D. 338, 341 (N.D.Ill.1998);

Ashland Mgmt. Inc. v. Janien, 82 N.Y.2d 395, 407, 624 N.E.2d 1007,1013, 604 N.Y.S.2d 912, 918

(1993);

AXA Inv. Managers UK Ltd. v. Endeavor Capital Mgmt. LLC, 890 F. Supp. 2d 373, 388 (S.D.N.Y.

2012)

Ball Memorial Hosp., Inc. v. Mutual Hosp. Ins., Inc. 784 F.2d 1325, 1345-46 (7th Cir. 1986).,
    Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 2 of 48

Memorandum_PO - Page ii


Bank of Am., N.A. v. PSW NYC LLC, 29 Misc. 3d 1216(A), 918 N.Y.S.2d 396 (Sup. Ct. 2010) .

Bank of New York v. Meridien BIAO Bank Tanz., Ltd., 171 F.R.D. 135, 143 (S.D.N.Y.1997)

Beauchem v. Rockford, No. 01-C50134, 2002 WL 1870050, at *2 (N.D. Ill. Aug. 13, 2002).

Brittain v. Stroh Brewery Co., 136 F.R.D. 408, 415–416 (M.D.N.C.1991)

Brookdale Univ. Hosp. & Med. Ctr., Inc. v. Health Ins. Plan of Greater New York, No. 07-CV-

1471(RRM)(LB), 2008 WL 4541014, at *2 (E.D.N.Y. Oct. 7, 2008)

Closed Joint Stock Company “CTC Network,” v. Actava TV, Inc., 2016 WL 1364942, at *4

(S.D.N.Y., 2016)

Culligan v. Yamaha Motor Corp., 110 F.R.D. 122, 126 (S.D.N.Y.1986)

Davis v. AT & T Corp., 1998 WL 912012, *2 (W.D.N.Y.1998)

Deford v. Schmid Prods. Co., 120 F.R.D. 648, 653 (D.Md.1987);

Doe v. Marsalis, 202 F.R.D. 233, 237 (N.D. Ill. 2001).

Doskocil Cos. v. C&F Packing Co., No. 89- C0600, 1989 WL 152808 (N.D. Ill. Nov. 20, 1989)

E.I. du Pont de Nemours & Co. v. Phillips Petroleum Co., 219 U.S.P.Q. 37, 38 (D.Del.1982)).

Edward Andrews Group, 2005 WL 3215190, at *6 n. 3

Faiveley Transport Malmo AB v. Wabtec Corp.,559 F.3d 110,118–19 (2d Cir.2009)

Fieldturf Intern., Inc. v. Triexe Mgmt. Group, Inc., No. 03-C3512, 2004 WL 866494, at *3 (N.D.

Ill. Apr. 16, 2004)

Four Star Capital Corp. v. Nynex Corp., 183 F.R.D. 91, 110 (S.D.N.Y.1997).

FragranceNet.com, Inc. v. FragranceX.com, Inc., No. 06CV2225JFBAKT, 2010 WL 11606632,

(E.D.N.Y. Mar. 15, 2010)

GAF Corp. v. Eastman Kodak Co., 415 F. Supp. 129, 132 (S.D.N.Y. 1976)

Gill v. Arab Bank, PLC, 2012 WL 8169888, at *1 (E.D.N.Y.,2012)

Gryphon Dom. VI, LLC v. APP Intl. Fin. Co., B.V., 28 A.D.3d 322, 325, 814 N.Y.S.2d 110 [1st

Dept. 2006].

Highland Park CDO I Grantor Trust, Series A, 2009 WL 1834596, at *5, 2009 U.S. Dist LEXIS

53272
    Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 3 of 48

Memorandum_PO - Page iii


Hosp. Corp. of Am. v. FTC, 807 F.2d 1381, 1388 (7th Cir. 1986) (Posner,J)

http://www.usdoj.gov/atr/ cases/f209600/209687.pdf

In re Krynicki, 983 F.2d 74, 75 (7th Cir. 1992)

In re Parmalat Sec. Litig.,258 F.R.D.236,244–45(S.D.N.Y. 2009)

In re Zyprexa Injunction, 474 F.Supp.2d 385, 415 (E.D.N.Y.2007);

IP Innovation L.L.C. v. Thomson, Inc., No. 03-CV-0216-JDT-TAB, 2004 WL 771233, at *2-3 (S.D.

Ind. Apr. 8, 2004)

Ivy Mar Co. v. C.R. Seasons Ltd.,907 F.Supp. 547,556 (E.D.N.Y.1995);

J. Moore, 6 Moore's Federal Practice & Procedure § 26.104[1], at 510–12 (3d ed.2009)

Jepson, Inc. v. Makita Elec. Works, Ltd., 30 F.3d 854, 858 (7th Cir. 1994)

Kamyr AB, 1992 WL 317529 at *5.,

L & L Wings, 756 F.Supp.2d at 364

Maritime Cinema Service Corp. v. Movies En Route, Inc., 60 F.R.D. 587, 590 (S.D.N.Y.1973)).

Monaco v. Miracle Adhesives Corp., Civ.A. 76–2373, 1979 WL 200011 at *1 (E.D.Pa. Aug.21,

1979);

N.Y. v. Actavis, PLC, 2014 WL 5353774, at *3 (S.D.N.Y. Oct. 21, 2014).

New York v. Actavis, PLC, No. 14 CIV. 7473, 2014 WL 5353774, at *3 (S.D.N.Y. Oct. 21, 2014)

Nycomed US, Inc. v. Glenmark Generics, Inc., 2010 WL 889799, at *1–2 (E.D.N.Y.,2010)

Omega Homes, Inc. v. Citicorp Acceptance Co., 656 F. Supp. 393, 404 (W.D. Va. 1987)

Paul v. Deloitte & Touche, LLP, 974 A.2d 140, 145 (Del. 2009)

Pellaton v. Bank of New York, 592 A.2d 473,478 (Del. 1991).

Plair v. E.J. Brach & Sons, Inc., No. 94-C244, 1996 WL 67975, at *5 (N.D. Ill. Feb. 15, 1996);

Princeton Management Corp., v. Assimakopoulos, 1992 WL 84552 (S.D.N.Y.1992)

Quotron Systems, Inc., v. Automatic Data Processing, Inc., 141 F.R.D. 37, 40 (S.D.N.Y.1992)

Roswell Capital Partners LLC v. Alternative Constr. Tech., 2009 WL 222348, *17, 2009 U.S. Dist

LEXIS 7690 (S.D.N.Y.2009)

Safe Flight Instrument Corp. v. Sundstrand Data Control, Inc., 682 F. Supp. 20, 21 (D. Del. 1988)
    Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 4 of 48

Memorandum_PO - Page iv


Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984);

SEC v. TheStreet.com, 273 F.3d 222, 231 n. 10 (2d Cir.2001)

Speedry Chem. Prods., Inc. v. Carter's Ink Co., 306 F.2d 328 (2d Cir.1962);

Sperling v. United States, 692 F.2d 223 (2d Cir.1982), cert. denied, 462 U.S. 1131, 103 S.Ct. 3111,

77 L.Ed.2d 1366 (1983),

Stillman v. Vassileff, 100 F.R.D. 467, 468 (S.D.N.Y.1984)

Sullivan Marketing, Inc., v. Valassis Communications, Inc., 1994 WL 177795, at *2

(S.D.N.Y.1994)

Support Sys. Assocs. Inc. v. Tavolacci, 135 A.D.2d 704, 522 N.Y.S.2d 604, 605–06

(N.Y.App.Div.1987)

Synovus Bank of Tampa Bay v. Valley Nat'l Bank, 487 F.Supp.2d 360, 368 (S.D.N.Y.2007);

Tactica Int'l, Inc. v. Atlantic Horizon Int'l, Inc., 154 F.Supp.2d 586, 606 (S.D.N.Y.2001);

Trump's   Castle     Assocs.   v.   Tallone,   275   N.J.Super.   159,   645   A.2d   1207,   1208

(N.J.Super.Ct.App.Div.1994);

United States v. UPM-Kymmene Oyj, No. 03-C2528 (N.D. Ill. Apr. 21, 2003)

United Statesv. Int'l Bus. Machs. Corp., 67F.R.D. 40, 46 n. 9 (S.D.N.Y.1975)

Vermont Teddy Bear Co. v. 538 Madison Realty Co., 1 N.Y.3d 470, 475, 775 N.Y.S.2d 765, 807

N.E.2d 876 (2004).

Vesta Corset Co., Inc. v. Carmen Found., Inc., 1999 WL 13257, *3 (S.D.N.Y.1999)

Waelde v. Merck, Sharp & Dohme. 94 F.R.D. 27, 29 (E.D. Mich. 1981).

Wiener v. Lazard Freres & Co., 241 A.D.2d 114, 123–24, 672 N.Y.S.2d 8, 15 (1st Dep't 1998),

Restatement (Third) of Unfair Competition § 39 (1995);

Young v. United States Dep't of Justice, 882 F.2d 633 (2d Cir.1989), cert. denied, 493 U.S. 1072,

110 S.Ct. 1116, 107 L.Ed.2d 1023 (1990),
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 5 of 48

Memorandum – PO - Page 1


                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHTERN DISTRICT OF NEW YORK
______________________________
SAMANTHA SIVA KUMARAN,              )
                   et al            )    Case No: 1:19-CV-08345–MKV-DCF
                   Plaintiffs,      )    Judge: Hon Mary Kay Vyskocil
                                    )    Magistrate Judge: Debra C. Freeman
                                    )
            -against-               )    PLAINTIFF’S MEMORANDUM
                                    )    OF LAW IN SUPPORT OF
NORTHLAND ENERGY TRADING, LLC )          PROTECTIVE ORDER FOR
                   et al            )    TRADE SECRETS                      )
                   Defendants,      )
______________________________
 PLAINTIFFS MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PROTECTIVE
                                    ORDER FOR TRADE SECRETS

                                     MEMORANDUM OF LAW
    In accordance with FRCP 26 and FRCP 5.(2)(e((1), the following facts, applicable to the analysis
herein, are established through the attached Motion, First Amended Complaint (“FAC”) (ECF 26) and
its exhibits, the Motion to Strike (ECF 40) and its exhibits, and concurrently filed motion for Preliminary
Injunction. Incorporated by reference herein and referred to are the Settlement Agreement executed on
May 9, 2016, (“SA” or “Settlement”) (ECF 52 Exhibit 1; the Timetrics Non-Disclosure Agreement
executed in March 2011 (“NDA”) which survives, was intentionally excluded from and not superseded
by the Settlement, and remains unimpaired by the Settlement, (ECF 52 Exhibit 2); the End User License
Agreement (“EULA”) executed in March 2013 (ECF 52 Exhibit 3), which shows the clear intent and
agreement of the Parties at the time Plaintiff disclosed its Trade Secrets, and other the Exhibits 4-7
attached and incorporated herein.


                                              SUMMARY
       Plaintiff pursuant to FRCP 26(c)(7) and 5.2.(e)(1) respectfully moves for a narrowly tailored
proposed Protective Order (“PO”) governing use and disclosure of trade secrets and highly sensitive
confidential information in this action. This motion is also made under 18 USC 1835(b) which permits
Plaintiff to file a motion to request the Motion to Dismiss is filed under seal. The proposed PO was
largely based on the SDNY Model Order of Hon. Paul F. Gardephe (Exhibit 4) and also incorporates
language, used in the mode orders District of ND Cal, where litigation involving patents, computer
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 6 of 48

Memorandum – PO - Page 2


source code, and trade secrets and IP are frequent. The Federal Rules specifically recognize the need to
protect the information in the category of trade secrets and other proprietary information, given the
possibility that disclosure can result in unnecessary financial detriment to the parties. See Fed.R.Civ.P.
26(c)(1)(G). 1
       Plaintiff’s proposed order is also consistent with the law in this circuit and other circuits that
address the types of issue in this litigation such as intellectual property, trade secrets, source code, and
technical computer information, under the DTSA. The district of ND Cal, oversight of the software
development in Silicon Valley, notably sets forward Model Orders, that specifically distinguish between
general civil litigations and those that are IP cases such as patents, trade secrets, and source code (Exhibit
6). Courts there recognize frequently the concerns of parties litigating computer technology, IP and trade
secrets, and have adopted model orders that comply with the interests for public review, but protecting
competitive trade secrets and specific technology concerns (Exhibit 5). Notably, in a Meet and Confer
on June 4, 2020 Defendants agreed to use the proposed combined PO form which takes into
consideration the intellectual property and computer technology considerations. Plaintiffs proposed
form, included all the procedures from the SDNY Model Order of Hon. Paul Gardephe (Exhibit 4) and
also included select procedures that were relevant – such as protections for experts, and heightened
designations during transcripts – that allow for more efficient discovery in trade secrets and IP litigations.
       Nearly all of the twenty paragraphs in the SDNY Model Orders were incorporated verbatim in
the proposed Order. The order proposed by Plaintiff permits parties to designate timely narrowly tailored
Confidential information and Trade Secrets they believe needs protection, but prevents Parties,
frivolously later on filing additional motions for designations, and burdening the Court’s time and
resources. It also protects non-public financial information of Non-Parties, such as third parties or
affiliates. Such an order will ensure that the litigation proceeds efficiently, as targets of discovery will
be able to produce information without repeatedly seeking protection from this Court. Defendants have
had a draft of this PO for over six months have however, left it to the last minute a few days before the
conference, to provide a changes making a Stipulation not practical. Defendants failed to provide
Plaintiff with a workable draft, leaving too little time to negotiate meaningful changes, in a transparent



       1
           Gill v. Arab Bank, PLC, 2012 WL 8169888, at *1 (E.D.N.Y.,2012)
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 7 of 48

Memorandum – PO - Page 3


attempt to make it time prohibitive for Plaintiff to file a motion of good cause. Instead present a fatally
flawed argument that under Federal law in the Federal Courts, Courts do not protect Trade Secrets.
1. Key Issues #1 before the Court – Court’s Focus on Four Substantive Areas of Disagreement for
Protection of Trade Secrets
       This motion follows Plaintiffs’ attempt to reach agreement with Defendants on a stipulated
protective order. Defendants agreed during a Meet and Confer in June 4, 2020 to use the form of
Plaintiff’s Combined PO (ECF 50), The only issues identified that were of substantive dialog were the
redactions of Trade Secrets under PO § 2.2 and the hiring of experts PO §12.1-§12.4.
       In the discussion that follows Plaintiff will address the main four topics it believes most likely to
be contentious, and the substantive issues of disagreement; (i) protection of Plaintiff’s Trade Secrets as
both parties agreed would be defined in the Settlement and NDA (PO §2.2A.(1)); (ii) protection of
Plaintiffs’ CTA/CPO Trade Secrets and license fees and royalties as protected under the CEA; (PO § 2.2
(B); (iii) protection of affiliates high sensitive commercial information – non-public capitalization,
ownership and control stakes of privately held hedge funds (PO § 2.2.(C)) and (iv) protections and
procedures for the objections before disclosure to direct Competitors (PO §12.1- § 12.4) The proposed
redactions are not a mass designation but narrow focus to those that could place competitive harm.
Conversely Defendants have not made any good cause showing.

       2. Key Issue #2 – Defendants proposed alternative was not workable
       Defendants have refused to agree to a reasonable and workable protective order, arguing
alternatively the extreme position they themselves have “no confidential and trade secret information of
their own” at this time – failing to show good cause for any of their own items - and refusing to protect
any of Plaintiff’s trade secrets in this PO. Defendants maintained the unreasonable and reckless position
their companies have absolutely no “commercially sensitive information” and themselves possess no
trade secrets, despite their own registrations as businesses, and Commodities Trading Advisors (“CTA’s)
under the Commodities Exchange Act, and obligations to customers, clients. (See Exhibit 7).
       Defendants conversely maintain an unsupported argument, that Plaintiffs Trade Secrets, as
clearly defined and agreed to by Defendants in the Settlement and NDA (SA § 1.3, NDA § 2, 2.b) are
not binding in this Court. Defendants therefore refuse to honor the express binding agreements and
contractual provisions which define and protect that both clearly define trade secrets and language
agreeing to Defendants acknowledgement (See NDA §2.a,b).
         Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 8 of 48

Memorandum – PO - Page 4


         “Recipient acknowledges and agrees that Timetrics Software constitutes trade secrets..
        (See NDA §2.a,b). Recipient further acknowledges and agrees Timetrics Software is the
        competitive intellectual property of [Plaintiffs], and is the crux of commercial value and
        sale price of [Plaintiffs] business models and services.”
        Defendants instead seek to “wish away” the contracts and make argument that (i) such
agreements are invalid in Federal Court (ii) Trade Secrets do not rise to the level of protection under
Federal Law and (iii) SDNY Model Orders do not protect trade secrets. Defendants have in bad faith,
failed to provide one identification of their own trade secrets or provide good cause for sealing any of
their own sensitive confidential information, Waiting to the last minute they maintained in meet and
confer they wanted to support and frivolous argument that “everything is public” - should not. Further
to claim that “nothing is confidential at this time”.
        They further argue that the intended interpretation under §2.1 under SDNY Model Orders (a)-(c)
of the phase “previously non-disclosed” does not mean “previously non-public”. This contradicts the
law of this circuit under model orders, specifically to carve out previously non-public financial
information of privately held corporations, ownership and membership information, and other
information covered under 2.1(a)-(c). “Internal documents ... that contain non-public strategies and
financial information constitute 'confidential commercial information under Federal Rule 26(c)(1)(g).” 2
The supports the FAC where it was shown Defendants willfully intend to not protect any information
that the parties shared under confidentiality requirements of an NDA or Settlement., to intentionally
cause irreparable harm According to Defendants, “nothing is protected.”
        Defendant unreasonable position is that they not only refuse to agree to protect only agreed upon
Trade Secrets in this Protective Order, but also Trade Secrets and obligations under the Commodities
Exchange Act, for the protection of trading data of CTA’s.
        Plaintiff disclosed trade secrets under the express confidentiality restrictions and rubrics of the
NDA, EULA and Settlement 3, in fact executed here before the SDNY, which contained material
representations and acknowledgements. The Court is therefore respectfully requested to honor the
binding agreements, made before this Court in the Southern District, in a Settlement Agreement, by


2
 N.Y. v. Actavis, PLC, 2014 WL 5353774, at *3 (S.D.N.Y. Oct. 21, 2014).
3
 Though the EULA and other engagements were terminated (as alleged in the FAC through fraudulent representation) the
NDA, by specific exclusion was not terminated. Further, by specific negotiation and exclusion the Settlement expressly did
not supersede the NDA. Therefore the NDA and Settlement are both valid and binding agreements.
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 9 of 48

Memorandum – PO - Page 5


which Defendants NT Parties, expressly agreed to both a definition of Trade Secrets (See SA, Appendix
A, §1.1-1.3), and to numerous protections thereunder, including not contradicting there position in a
motion to oppose (See SA Appendix A, § 1.2, § 1.3, § 3.3). Any argument opposing is Judicial Estoppel.
       Judicial Estoppel: Defendants position is to wholly ignore and “reverse” their contractual
agreements – a pattern of conduct they have enacted in the past to try to void prior agreements, refusing
to be reasonable in this narrowly tailored order, stating SDNY Model Orders don’t permit redactions of
trades secrets. Supporting their conduct, Defendants have reversed their position in oral argument made
to this Court on January 15, 2020 where they are now engaging in judicial estoppel, after arguing in open
court to Hon. Mag Judge Freeman, the settlements need to be placed under the seal, reversing that
position to Plaintiff on June 5, 2020 – in time for this PO – to support their reckless new position that
everything should be made public.
       Finally, Defendants intend to support their position, with an un workable and inefficient plan to
burden the Court during discovery only, with ongoing “case-by-case” designations – of significant cost,
time and burden also to Plaintiff, who will need to respond, when this could reasonably be addressed
and foreseeable now. Plaintiff has opposed that concept.

3. Key Issue #3 - Disputed Trade Secrets – OBT Book
       A crucial issue before this Court, in the protection sought for Trade Secrets, is the cloned copy
of Plaintiff’s property and trading strategies, which is referred to as the OBT Book. (FAC¶¶90) which
wrongfully remains in Defendants’ possession. As background to the Court, at the time of the Settlement,
Defendants represented and warranted that they were only using previously existing property and had
not retained, duplicated or otherwise created version of Plaintiffs models, trading strategies.(FAC ¶15,
¶116¶139) (See SA § 1.4). Reliant on these fraudulent representations, Plaintiffs were wrongfully
induced to execute a Settlement. Several months later, in September 2016, Defendant Larkin admitted
these representations were false admitted that Defendants had gone on to create a derivative work, which
they now called the OBT Book, and were using the OBT Book, to supplement significant profit and
revenues to Defendants without agreed upon compensation to Plaintiffs. (FAC¶¶143-148). Defendants
admitted to replicating a clone called the OBT Book, which went into commercial operations for use and
profit in or around 2015. (FAC ¶95) The OBT Book, which is a derivative work or Related Work of
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 10 of 48

Memorandum – PO - Page 6


STORM, includes many of the design, features, graphical inputs, and decision support strategies, is
currently in Defendant’s possession, as well as the decision support methods.
         The OBT Book is defined as a Related Work under the Settlement (See SA§1.1- 1.4). The OBT
Book, is deemed a Related Work under this Action. Related Works is expressly defined valid ( SA,
Appendix A, §1.1, Pg 2)

         Related Works…shall mean… (i) adaptations..copies made to Timetrics Software made
         by Northland, Hedge… (iii) duplications...and copies (in whole or in part) made ..which
         may be incorporated into internal .. software, spreadsheets, models, systems.,,(v) and
         new material derived from the Timetrics Software.
         Under the express definitions of the Related Works and derivative and updates in the NDA
(NDA§3), the protections under the Settlement, extend without exception to the OBT Book. The
Settlement expressly states that Plaintiff (and not Defendants) are exclusively owners of the Related
Works, and that the Related Works fall under the protections of Trade Secrets, and Timetrics Software.
Plaintiffs has alleged in its FAC, that the intention of Defendants position, is to undermine the trade
secret and intellectual property rights of Plaintiff in this action (by dissemination to a wider audience) 4
and are using and profiting from the OBT Book, which infringes the property rights of Plaintiff. This
motion is critical, as allowing the Defendant’s unfettered dissemination of IP in his possession,
(including by reference in pleadings, and the upcoming Motion to Dismiss) specifically of the OBT
Book, its comparison to STORM, would result in irreparable harm, wrongful use and publication.

         Plaintiff Owns the Rights to the OBT Book
         To the extent Defendants argue that the replicated and copy-cat OBT Book, which is the subject
matter of this litigation is within their right to make public, this analysis is incorrect. The Agreements,
make clear that all Confidential Information and Related Works are owned by Plaintiff (and not
Defendants). Settlement, Appendix A,§ 1.1- § 1.2 states that Plaintiffs (and not Defendants) own and
retain the sole and exclusive right, (including copyright), title and interest in and to all Timetrics
Software (and Related Works), throughout the world and in perpetuity. Further they agreed.. All
inventions (including discoveries, ideas, or improvements, whether patentable or not), which are conceived
or made and are derived or result from or in any way utilize any Timetrics Software, shall belong to

4
 “A rebuttable presumption of irreparable harm might be warranted in cases where there is a danger that, unless enjoined, a
misappropriator of trade secrets will disseminate those secrets to a wider audience or otherwise irreparably impair the value
of those secrets”) Faiveley Transport Malmo AB v. Wabtec Corp.,559 F.3d 110,118–19 (2d Cir.2009)
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 11 of 48

Memorandum – PO - Page 7


Timetrics. Timetrics shall have the sole and exclusive right to use, alter, maintain, enhance or otherwise
modify the Timetrics Software. (SA §1.2 Ownership)
        Similar language occurs in the intent in the NDA§ 3 that all confidential information, acquired
or created by Recipient shall be the exclusive property of Timetrics. 5 Therefore under the NDA, all IP
that is of subject matter disputer under this litigation, including the OBT Book is the exclusive property
of Plaintiff. Therefore Defendants have no right to act in manner inconsistent with that, and make public,
by not redacting, information that is proprietary. (See SA, Appendix A)
        Therefore Plaintiff (and not Defendants) owns the rights to the OBT Book, and Defendants have
no rights to make public any portion of its descriptions, components and technologies in its pleadings or
other motions. All rights to protect and redact and ownership of the foregoing commercially sensitive
confidential information belong with Plaintiff and he contracts are expressly clear that trade secret
ownership lies with Plaintiff. The OBT Book is currently in Defendants’ possession and location.
Defendants have stated and intended they intend to make “constant reference to the OBT Book and
STORM in pleadings and motions” including the Motion to Dismiss. To disenfranchise Plaintiffs
property rights, Defendants have taken unreasonable, overreaching positions that the OBT Book and
STORM should be made public should also be noted by the Court. As such, to prevent irreparable harm
on publication, Plaintiff requires all disputed trade secrets, including those in any way relating to the
OBT Book be Protected Materials.

        18 USC 1835 Protects Plaintiffs rights to keep the OBT under seal
        Plaintiff is entitled to protect trade secrets materials, that are Related Works of STORM, that is
has asserted and demonstrated by a preponderance of contractual evidence belong to Plaintiff. Under the
DTSA, 18 USC 1835 the court may not authorize or direct the disclosure of any information the owner
asserts to be a trade secret unless the court allows the owner the opportunity to file a submission under
seal that describes the interest of the owner in keeping the information confidential. Therefore
Plaintiffs’ rights extend not just to STORM, Timetrics Software, but all information related to the OBT
Book, which wrongfully remains in Defendants location and possession and also Defendants’ pleadings.

5
  NDA, Para 3, Recipient acknowledges and agrees that all Confidential Information whether or not acquired or created by
Recipient during the Purpose, shall be the exclusive property of Timetrics, and hereby irrevocably assigns to Timetrics in
perpetuity all tights of all kind and character in or arising out of any Confidential Information created or acquired during
the Purpose by Recipient, to the extent where Timetrics does not already own such rights.
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 12 of 48

Memorandum – PO - Page 8


        Defendants are Judicially Estopped from Acting Contrary to Plaintiff’s rights
        Defendants’ made representations and warranties in the Settlement that arose prior action in the
Southern District. Failure to honor these contracts and reversal of their positions again constitute judicial
estoppel. Defendants motions and arguments to this Court, and refusals to protect these trade secrets is
also prohibited under SA § 1.2 [Defendants] each will not act or fail to act in any manner inconsistent
with such rights, title and ownership. Further to the extent the Court cannot resolve the issue in this
motion, it should not be permitted for Defendants to utilize and disclose or publish disputed Trade
Secrets, to wider audience, at this stage in the litigation, including in pleadings and motions, as this
would cause irreparable harm.
4. Key Issue #4 – The Court should adopt for Good Cause, protections for Trade Secrets under FRCP
5.(2)(1)(e.) for Pre-Trial Pleadings and Motions as well as FRCP 26.
        Plaintiffs motion, for the reasons of irreparable harm above, covers good cause for filings under
both FRCP 5.2(1)(e) and FRCP 26. For good cause, the court may by order in a case ... require redaction
of information …. and other data expressly protected under Rule 5.2(a)). Ordinarily, ‘good cause’ is
                                                                                                                    6
satisfied if “a ‘clearly defined and serious injury’ ... would result from disclosure of the document.”
The touchstone of the court's power under Rule 26(c) is the requirement of ‘good cause. 7 Plaintiff seeks
redaction of specifically and narrowly defined sensitive information from pre-trial pleadings and
motions, including specifically those already in Defendants possessions such as the reports from
Timetrics Software, STORM, trading data and details of the OBT Book. Plaintiff’s motion under
5.2.(e)(1) meets the standard of good cause, and clearly defined injury. Memorandum for PI incorporated
herein, meets the standards under Rule 5.2(a). Plaintiffs’ rights to relief under FRCP 5.2.(e)(1) is also
contemplated under PO 2.1.(e) of SDNY Model Orders, and explain why Plaintiff seeks inclusion of
both redactions in filings. 8
5. Key Issues #5 – The Court should incorporate Protecting Trade Secrets for Good Cause under 2.2 of
the SDNY Model Orders for designations of Trade Secrets
        The SDNY Model Orders (Exhibit 4) do not specifically designate a category for protection for
trade secrets, but allows parties to provide for designations as order by the Court. (PO § 2.1.(e)). Plaintiffs

6
  Allen v. City of New York, 420 F.Supp.2d 295, 302 (S.D.N.Y.2006) (citations omitted); J. Moore, 6 Moore's Federal
Practice & Procedure § 26.104[1], at 510–12 (3d ed.2009) Nycomed US, Inc. v. Glenmark Generics, Inc., 2010 WL 889799,
at *1–2 (E.D.N.Y.,2010)
7
  In re Zyprexa Injunction, 474 F.Supp.2d 385, 415 (E.D.N.Y.2007); See also Fed.R.Civ.P. 5.2(e)(1)
8
  In re Zyprexa Injunction, 474 F.Supp.2d 385, 415 (E.D.N.Y.2007); see also Fed.R.Civ.P. 5.2(e)(1).
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 13 of 48

Memorandum – PO - Page 9


motion herein is therefore consistent with the intention of SDNY Model Order to allow for orders from
the Court to permit the designations of Trade Secrets. To streamline this procedure, Plaintiff has
narrowly defined Trade Secrets and other commercially sensitive information which should be Protected
in (PO§ 2.2 (A), (B)). The primary issue before this Court, is the inadvertent publication of commercially
sensitive of trade secrets and disputed trade secrets the OBT Book, the trades, and STORM.
       Conversely, Defendant’s transparent attempt to use the SDNY Model Order “Confidentiality
provisions as is” - (See ECF 50, Footnote 1) – so as to interfere in Plaintiff’s timely filed right to seek
protection of its trade secrets which are not automatically protected in SDNY Model Orders. In a case
where the ownership, rights, title and interest of the trade secrets are the heart of the issue before the
Court, Plaintiff is cognizant that Defendants, want the benefit of unambiguous terms, lack of protections
of trade secrets, as the crux of resolution of this action, is wrongful use, acquisition, and profit under the
Defend Trade Secrets Act of the OBT Book, which Defendants have in their possession, which is the
cloned property Failure to restrict publication and wider audience dissemination use now would make
this action moot and cause irreparable harm (See Memorandum PI).
6. Key Issue #6 - The Court should adopt Plaintiff’s proposed PO to include language that clarifies that
“Previously Non-Disclosed” means “Previously Non-Public”
       Plaintiffs PO includes language in PO§ 2.1.2 that clarified SDNY Model Orders, that “previously
non-disclosed” means “previously non-public”. Defendants argue that the model SDNY Order (Exhibit
4) is subject to interpretation in 2.1(a)-(c) that the terms “previously non-disclosed”, and does not mean
“non-public” only applies to information not previously shared with Defendants. This position and
interpretation is not supported by the rulings in this district, which specifically determines “non-
disclosed” and “non-public”. “Internal documents ... that contain non-public strategies and financial
information constitute 'confidential commercial information' under Federal Rule 26(c)(1)(g), particularly
where the disclosing company is engaged in a highly competitive industry and deliberately has shielded
such information from its competitors.” N.Y. v. Actavis, PLC, 2014 WL 5353774, at *3 (S.D.N.Y. Oct.
21, 2014). A number of judges in the Southern District of New York have incorporated this principle
into their model protective orders, which authorize the parties to designate as confidential any previously
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 14 of 48

Memorandum – PO - Page 10


non-disclosed financial information. 9 10 (Emphasis added) Therefore the Second Circuit has interpreted
the words “non-disclosed” to mean “non-public” and it would be non-sensical for privately held
companies, with sensitive ownership, equity and control information to be made public as defeating the
intent of the protective order.
        Defendants also seek this mis-interpretation as they wish to make such information public. They
incorrectly argue the term “previously non-disclosed” does not apply to information that was only under
the express requirements of NDA’s and confidentiality obligations, as is upheld, under the SDNY Model
Order. The FAC (¶¶199-202) that has raised Defendants intentionally intend to circumvent the
requirements to hold sensitive financial data of privately held companies and trade secrets that they were
disclosed under NDA’s. Therefore, for the avoidance of ambiguity, Plaintiff has included language to
specifically clarify this term. Given Defendant’s sole purpose is to use the Courts – as revenge for
Plaintiffs’ filing of this action - to recklessly and for improperly purpose find loopholes to publish
Plaintiff’s trade secrets and cause irreparable harm and economic injury.
        Plaintiff proposed PO, removes the room for interpretation and any ambiguities in what was
intended that “non-disclosed” means “non-public”. (see PO 2.1.2.(i) § (B)). The wrongful inclusion of
disputed trade secrets, their attributes and trading strategies, in pleadings and motions, (including the
pending motion to dismiss) This would cause irreparable harm and then constitute loss of trade secrets.
(See Memorandum PI, Irreparable Harm)

7. Key Issue #7– Time of Essence in Ruling
        Given the extreme position of Defendants, and the irreparable harm that would be caused under
DTSA - 18 USC 1831 el seq. if trade secrets are not protected now, at this early stage, Plaintiff seeks
protection from the Court, on what material constitutes trade secrets (and disputed) prior to filing of the
Motion to Dismiss. Plaintiff’s motion of redacting trade secrets, is narrowly focused, shows good cause,
and provides clear transparency to the Court on what narrowly focused items will be redacted and
protected in the Pre-Trial Pleadings and Motions. For the reasons below Plaintiff respectfully move this
Court to enter its proposed Protective Order, submitted with this motion.

9
   See, e.g., Model Protective Order (Gardephe, J.) ¶ 2(a), available at http://nysd.uscourts.gov/judge/Gardephe ; Form of
Protective Order (Woods, J.) ¶ 2(a), available at http://nysd.uscourts.gov/judge/Woods ; Model Protective Order (Rakoff, J.)
¶ 2(a), available at http://nysd.uscourts.gov/judge/Rakoff ; Model Protective Order 1 (Forrest, J.), ¶ 2(a), available at
http://nysd.uscourts.gov/judge/Forrest.
10
   Closed Joint Stock Company “CTC Network,” v. Actava TV, Inc., 2016 WL 1364942, at *4 (S.D.N.Y., 2016)
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 15 of 48

Memorandum – PO - Page 11


                                 FACTS SUPPORTING THIS MOTION
       Defendants, under deception and fraud, improperly acquired Plaintiff’s Trade Secrets, under
binding agreements of confidentiality including an NDA§ 2-2b,3, EULA §7, §31 and later a Settlement
- Appendix A. Plaintiff is an experienced Top 10 award winning advanced analytics and hedging
strategies and shared its methodologies and approach after Northland and Hedge, certified and warranted
they had no such competing technologies in which admitted they themselves could not build.(FAC¶¶
77-91). In exchange for confidential access, Defendants promised substantial royalties and license fees,
and signed binding agreements protecting trade secrets (See SA §1.3 NDA §2.1). Kumaran exercises
sole control and ownership on her strategies, IP and technologies under 18 USC 1831..
       The relationship broke down only after, an inexperienced, recent college-graduate trader
Defendant Lothrop, who was the sole trader on the Northland account, fraudulently concealed and placed
dozens of unauthorized trades into a brokerage account, miscalculated margin, and left the trading floor
unmanned during market hours – causing sizable losses – sabotaging the PILOT with Plaintiff. The
conduct left the trading floor vacant, riddled with unauthorized transactions and materially breached
Plaintiffs’ contracts under impossibility of performance. Larkin and Northland have concurrently been
fined by regulators for failure to supervise of the trading floor, and other inequitable principles of unfair
trade practices. (ECF40, Exh1). Despite the clear contractual provisions between sophisticated parties
that assigned Northland sole responsibility for all risks, Larkin wrongfully assigned blame and instead
tried to withhold payments to Plaintiffs on past due invoices. Plaintiff brought prior action in SDNY, NT
parties settled the past due invoices of $75,000 for above market at $90,000 (Exhibit 1). The parties
executed a Settlement in this Court based on representations and warranties that Defendants had not
replicated Plaintiffs IP. (See SA, Appendix A)
       Those representations turned out to be false. Unknown to Plaintiff, simultaneously, Defendants
were fraudulently concealing from Plaintiff a clone copy of the STORM program - the OBT Book -
which they were using as a shadow system in express breach of NDA and EULA to divert profits and
cut Kumaran out of the royalties. (FAC ¶¶90-100, 117-120). The OBT Book is a Related Work, and a
trade secret of Plaintiff. Larkin knew Plaintiffs technologies and CTA programs were valuable, and was
willing to personally, in his individual capacity, even after the purported Settlement - to invest Two
Years Capital, to become a personal business partner of Kumaran - to launch the hedge funds. After re-
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 16 of 48

Memorandum – PO - Page 12


engaging in business around September 2016, Larkin admitted to the OBT Book clone and was using it
to cashflow profits in excess of $1 million a year, in breach of the Settlement. In order to acquiesce
Plaintiff not bringing action, after the Settlement, Larkin promised Plaintiff Kumaran Two Years
Operating Capital, in order to form, operate and launch a hedge fund now operating under the name
Nefertiti which are affiliates of Kumaran and non-party to this litigation. To acquiesce a new deal, not
only did Larkin, promise sizable budgets and capital and salary to Kumaran, Larkin promised to revert
to the original license fees and profit sharing effective April 2017, for ongoing use of the OBT Book, a
Related Work of STORM. Under false promises of payment, Larkin induced hundreds of hours of free
services from Kumaran (for which he has never made compensation) and as requested Kumaran
disclosed more of its CTA programs and strategies they are also incorporate into the OBT clone
generating further profit for Defendants, for which he promised Kumaran would receive compensation.
       Larkin however, was never interested in truly becoming a partner in the hedge fund. Instead
wanting access and control, over Kumaran’s proprietary technologies, strategies and trading programs
Larkin induced Kumaran to disclose further trade secrets, which he incorporated into the OBT and
retained benefit. Reliant on Larkin’s promises of non-termination Two Year Capital, Larkin used
financial “leverage” to pay late or withhold capital from Kumaran, while he unilaterally tried to
acquiesce new commercially unreasonable terms. Unsupervised, Larkin starting withholding the Two
Year Capital as leverage, demanding terms outside of the contract, to try to force Kumaran to turn over
trades, and proprietary information and disclose further information about its trading strategies to
Larking, without a contract certifying how Larkin would pay for them. (FAC ¶¶183-185).
       As he has done at Northland, he started withholding payments, dictating unreasonable terms,
modifying contracts on-the-fly, conducting his operations recklessly without controls, supervision or
compliance with regulatory laws, using money as leverage, withholding capital, unless Kumaran gave
him unfettered use of the hedge funds proprietary CTA and CPO strategies, that Kumaran, in its
individual capacity owns. Larkin also knew the Kumaran was registering as a direct competitor. That
was never part of the agreement. Larkin also insisted Kumaran operate in violations of the CEA which
it refused to do. (ECF 40, Attachments 1-4). Further Larkin started engaging in fraud to his own
employees, concealing the arrangements from his controller and employees, and demanding Kumaran
commit regulatory compliance fraud to brokers (FAC ¶¶186-189).
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 17 of 48

Memorandum – PO - Page 13


        When Kumaran refused to participate in illegal activity, or acquiesce new commercially
unreasonable terms, Larkin threatened revenge, and publication and dissemination of trade secrets and
confidential information. (FAC ¶199). In or around December 20116, Larkin’s divorce from the hedge
fund was acrimonious. Larkin on or around January 2017 and for a period of two years threatened
Kumaran irreparable harm, to use Kumaran’s and its affiliates confidential information as “leverage”
(FAC¶¶199-202). Larkin has in his possession operating budgets, commercially sensitive information,
to equity valuations, Nefertiti financial information and trading programs. STORM is registered now as
Hedge Funds. Larkin has threatened irreparable harm and direct economic injury to these affiliates who
are direct competitors.
        To threaten and intimidate Kumaran not to enforce its rights in Court, Larkin threatened to public
trade secrets, the OBT Book and STORM and other commercially sensitive information in this Court as
“revenge” for filing a court proceeding. Kumaran is the sole owner of the trade secrets, the OBT Book,
and STORM Since then Larkin has obstructed and threatened irreparable harm to use Plaintiff’s
confidential and trade secret information as “leverage”. In fact before this Court in the pending Motion
to Dismiss, and Defendants arguments to this Court to not consider anything trade secrets, or
commercially sensitive, is precisely the reason this PO and PI are precipitous and permitted under 18
USC 1835 (b).

                                                   ARGUMENT

     A. THERE IS GOOD CAUSE FOR A PROTECTIVE ORDER

             1. Federal Rules Protect Trade Secrets
        The Court may issue an order protecting trade secrets and other confidential research,
development or commercial information (“business confidential information”) upon showing of “good
cause” Fed.R. Civ.P. 26(c(7). This protection can prevent disclosure or allow for it only in a designated
way. A Court may enter “any order which justice requires”. Id. Good cause “generally signifies a sound
                                                        11
basis or legitimate need to take judicial action”.           Good cause may be established by showing that the
disclosure will cause a seriously defined and serious injury. 12 In determining whether there is good cause
for a protective order, the court must balances the interests involved. 13 A court should weigh fairly the

11
   Gryphon Dom. VI, LLC v. APP Intl. Fin. Co., B.V., 28 A.D.3d 322, 325, 814 N.Y.S.2d 110 [1st Dept. 2006].
12
   Doe v. Marsalis, 202 F.R.D. 233, 237 (N.D. Ill. 2001).
13
   Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984);
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 18 of 48

Memorandum – PO - Page 14


competing needs of parties affected by discovery comparing the parties hardship and ‘giving more
weight to interests that have a distinctively social value than to purely private interests”. 14 Plaintiff’s
trade secrets do not have social value of justice, and this focused redaction represents purely private
interests commercial of Plaintiff’s livelihood as a CTA and CPO, which Defendants have and continue
to harm. Publication or dissemination would cause irreparable harm.
        Good cause also exists while discovery is ongoing to confirm the confidentiality designations on
the documents designated as Plaintiff’s confidential business information as defined in 2.2(B) of the
Protective Order. Indeed, FRCP 26(c)(1)(G) explicitly permits a court to “so order” a protective order
to, inter alia, protect trade secrets, confidential research, development, or other commercial information,
and 2.2(A), (B) and (C) of the Protective Order pertaining to Plaintiff’s confidential business information
falls within the scope of Rule 26(c)(1)(G). Moreover, in an action where the plaintiffs' allegations
necessarily involve an in-depth investigation of the defendants' trade secrets, computers, technologies,
as is the case here, good cause clearly exists during the discovery stage to protect such business
information if the public dissemination of such information would prove harmful to Plaintiffs' business. 15
     The facts here establish the existence of competitively sensitive information, and the “good cause”
necessary for a protective order together with the attached Preliminary Injunction (“PI”), and associated
Memorandum (“Mem_PI”) filed concurrently with this motion

     2. Federal Rules Permit Trade Secret Redaction
     Defendants argument that trade secrets, agreed to in the agreements, do not rise to the level of
protection in Federal law claims is false, and are not protected in Federal Courts is also unreasonable
and unsupported in law. FRCP 26(c)(7) provides that a district court, “for good cause shown,” may order
“that a trade secret or other confidential research, development, or commercial information not be
revealed or be revealed only in a designated way.” To demonstrate good cause under this provision, the
party seeking the protective order must show that the information sought is a trade secret or other
confidential information, and that the harm caused by its disclosure outweighs the need of the party
seeking the disclosure. 16


14
   See also Beauchem v. Rockford, No. 01-C50134, 2002 WL 1870050, at *2 (N.D. Ill. Aug. 13, 2002).
15
   See Kamyr AB, 1992 WL 317529 at *5., Brookdale Univ. Hosp. & Med. Ctr., Inc. v. Health Ins. Plan of Greater New York,
No. 07-CV-1471(RRM)(LB), 2008 WL 4541014, at *2 (E.D.N.Y. Oct. 7, 2008)
16
   Bank of New York v. Meridien BIAO Bank Tanz., Ltd., 171 F.R.D. 135, 143 (S.D.N.Y.1997)
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 19 of 48

Memorandum – PO - Page 15


     In determining whether information warrants protection as a FRCP 26(c)(7) trade secret, courts have
considered the following six factors . 17 In a federal action based solely on federal law claims both state
and federal courts have routinely applied the six factors set forth in the Restatement (First) of Torts §
757, comment b, when determining the existence of a trade secret: (1) the extent to which the information
is known outside of [the] business; (2) the extent to which it is known by employees and others involved
in [the] business; (3) the extent of measures taken by [the business] to guard the secrecy of the
information; (4) the value of the information to [the business] and [its] competitors; (5) the amount of
effort or money expended by [the business] in developing the information; (6) the ease or difficulty with
which the information could be properly acquired or duplicated by others. 18 The six factors assist the
courts in determining whether information is “sufficiently valuable and secret to afford an actual or
                                                       19
potential economic advantage over others.”                  see Restatement (First) of Torts § 757, cmt. b (“A trade
secret may consist of any formula, pattern, device or compilation of information which is used in one's
business, and which gives him an opportunity to obtain an advantage over competitors who do not know
or use it.”). Plaintiff has addressed those six factors in its MemPI and are incorporated reference herein.

     3. Defendants conversely fail to meet their own burden of good cause for disclosure
         If the good cause showing is met, the burden shifts to the party seeking discovery to establish
that disclosure of the confidential information is relevant and necessary. Four Star Capital Corp., 183
F.R.D. at 110. Defendants conversely have not provided any good cause showing for why Plaintiff’s
trade secrets or commercially sensitive information should be made public - and the FAC in fact directly
alleges a more Machiavellian intention – to deliberately cause economic injury harm in retaliation. (See
FAC ¶¶ 199-202 ECF40)



17
   See Four Star Capital Corp. v. Nynex Corp., 183 F.R.D. 91, 110 (S.D.N.Y.1997).
18
   United Statesv. Int'l Bus. Machs. Corp., 67F.R.D. 40, 46 n. 9 (S.D.N.Y.1975), citing inter alia Speedry Chem. Prods., Inc.
v. Carter's Ink Co., 306 F.2d 328 (2d Cir.1962); see also Tactica Int'l, Inc. v. Atlantic Horizon Int'l, Inc., 154 F.Supp.2d 586,
606 (S.D.N.Y.2001); Andrew Corp. v. Rossi, 180 F.R.D. 338, 341 (N.D.Ill.1998); Ivy Mar Co. v. C.R. Seasons Ltd., 907
F.Supp. 547,556 (E.D.N.Y.1995); Deford v. Schmid Prods. Co., 120 F.R.D. 648, 653 (D.Md.1987); Waelde v. Merck, Sharp
& Dohme, 94 F.R.D. 27, 28–29 (E.D.Mich.1981); Monaco v. Miracle Adhesives Corp., Civ.A. 76–2373, 1979 WL 200011
at *1 (E.D.Pa. Aug.21, 1979); Ashland Mgmt. Inc. v. Janien, 82 N.Y.2d 395, 407, 624 N.E.2d 1007,1013, 604 N.Y.S.2d 912,
918 (1993); 1–1 Milgrim on Trade Secrets § 1.01 n. 3 (Lexis 2009) (collecting cases for nearly every state).In re Parmalat
Sec. Litig.,258 F.R.D.236,244–45(S.D.N.Y. 2009)
19
   Wiener v. Lazard Freres & Co., 241 A.D.2d 114, 123–24, 672 N.Y.S.2d 8, 15 (1st Dep't 1998), quoting Restatement (Third)
of Unfair Competition § 39 (1995); accord Trump's Castle Assocs. v. Tallone, 275 N.J.Super. 159, 645 A.2d 1207, 1208
(N.J.Super.Ct.App.Div.1994);
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 20 of 48

Memorandum – PO - Page 16


                        B. THRESHOLD MATTER - IRREPARABLE HARM

       i. Threshold Matter – Parties are Direct Competitors
       As a threshold matter, this motion addresses material consideration and very real concern the
Plaintiff and Defendants are direct competitors, in a highly competitive trading industry. Plaintiff is a
Commodities Trading Advisor (“CTA”) and is a direct competitor of Defendants Larkin and Northland
who are also registered as CTA’s. By the very definition of “Commodities Trading Advisor” or “CTA”,
Northland, Larkin and Kumaran have competitive economic concerns, in trading strategies, and
programs. The trade secrets include competitive information used to generate profits from trading, and
hedging. Northland and Larkin are now using his competitors, Plaintiff’s trading strategies in direct
unfair competition. The STORM program derives a unique competitive advantage and independent
economic commercial value for Plaintiff’s livelihood in the commodities futures trading business.
       Plaintiff shared its competitive trading and risk management strategies and software under
express restrictions and confidentiality NDA’s, EULA, Settlement and express structure of
renumerations and promises of compensation – as well as Defendants’ agreement they were trade secrets.
Plaintiff would never have disclosed such competitive information, without the agreement to treat select
information, notably the software and risk management strategies as trade secret.
       Defendant Larkin after recognizing the commercial and competitive value of the strategies,
decision support trading programs, going further, to agree in his individual capacity to contribute Two
Years Capital to help launch the STORM fund. (See FAC ¶¶ 141) Defendant Larkin, in his individual
capacity, breached his commitment to provide Two Years Capital and voluntarily resigned from the
fund. (See FAC ¶¶ 179-197). After an acrimonious business divorce, Larkin then threatened Plaintiff
with retribution by causing competitive harm to its business, by publication of its trade secrets and
trading strategies. Kumaran and Defendants’ Larkin and Northland are both registered CTA’s and CPO’s
with directly competing business interests.
       After the Settlement, Defendants wrongfully acquired Plaintiff’s trade secrets and confidential
information, and have incorporated, adopted and utilized Plaintiffs’ commercially competitive trading
strategies for their own profits – and now in direct competitive use. (FAC¶¶46,179,197,308 ) Defendants
failed to make the said renumeration, operating in direct competition without paying the agreed upon
license and royalties. Since Defendants have those trading strategies, description of the software and
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 21 of 48

Memorandum – PO - Page 17


programs that designed and built, as well as highly sensitive information about the non-public financial
information about its hedge funds, and being used now in a competitive hedge fund, which requires
raising capital and Assets Under Management (“AUM”) from investors.
       On or around June 3, 2020 Plaintiff registered the Nefertiti STORM Commodities Options Funds,
LP (“STORM Fund”) as a commodity pool and hedge fund. The fund will raise capital from investors
for the trading program, and also offer hedging services in direct competition with Defendants. Plaintiff
has treated and designated all the foregoing information as confidential, commercially sensitive The
parties signed agreements protecting the trade secret and confidential sensitivity of such information that
are highly sensitive, trade secret and confidential computer STORM, software, Related Works OBT
Book, the trading strategies, algorithms, including the trades, positions, are in the position of the
Defendants. (See PO §2.2(A), 2.2§ (B), 2.2 § (C))
       Defendants’ have in their possession trade secret and confidential information related to STORM,
and Related Works OBT Book (See SA Appendix A§1.1-1.3) which Plaintiff is the sole owner of.
Defendants dissemination to a wider audience in pleadings to the public, or to Competitors which would
cause irreparable harm and depletion of Plaintiff’s competitive advantage if any information to STORM
and OBT was made public. Plaintiff’s income as a CTA and grow its CPO business relies on the secrecy
and competitive advantage of the strategies. Kumaran in her individual capacity is the sole owner of the
STORM trading program, STORM Software and all Related Works. IP, software and trade secrets. (18
USC 1831). The issue of irreparable harm is also itemized in the PI filed concurrently. A CTA and CPO
not only relies on the secrecy of the trading strategies but also the methodologies, visual displays and
reports that provide descriptions therein.
ii. Competitors should not have access to Plaintiffs’ Trade Secrets and Highly Sensitive Confidential
lnformation
       Absent a protective order, confidential information, already in Defendant’s possession or
obtained by Defendants in discovery could be made public or shared with Competitors of Plaintiff. To
narrowly focus the definition of competitors, Plaintiff has defined competitors that are CTA’s, CPO’s or
financial interests in trading firms such as hedge funds, or risk management software and services
vendors. (See PO §23.(h). Plaintiff also had made its livelihood as a consultant offering also unique
competitive advantage in both the risk management software and services. Jepson, Inc. v. Makita Elec.
Works, Ltd., 30 F.3d 854, 858 (7th Cir. 1994) ("Absent a protective order, parties . . .may disseminate
           Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 22 of 48

Memorandum – PO - Page 18


materials . . . as they see fit.").This disclosure could irreparably injure Plaintiff, who depends on the
secrecy of its trades and trading strategies, as the trading and hedging strategies, from which it derives
independent commercial competitive value as a CTA are now irreversibly and without protection in the
hands of Competitors CTA’s and CPO’s, as Northland and Larkin wantonly and recklessly see fit. This
disclosure could injure both the competitor whose information is disclosed and the competitive process,
which depends on allowing and encouraging firms to try to "steal a march" on their competitors. 20

iii. Foreseeable: The potential for competitive harm is foreseeable
           Courts have routinely recognized that when Parties are direct competitors, and the release could
without protections disclosure to Competitors, and/or disclosures without restrictions or public
disclosures will cause irreversible competitive harm. See Fieldturf Intern., Inc. v. Triexe Mgmt. Group,
Inc., No. 03-C3512, 2004 WL 866494, at *3 (N.D. Ill. Apr. 16, 2004) (recognizing that "disclosure of
confidential financial information to competitor[s] may cause a party great harm" and limiting disclosure
to outside counsel). Allowing competitors, including the general public, access to confidential
competitive business information including, CTA trading strategies, software programs and their design
and description, costs, license fees and business plans, may serious damaged the competitive position of
the producing company See, e.g., Doskocil Cos. v. C&F Packing Co., No. 89- C0600, 1989 WL 152808
(N.D. Ill. Nov. 20, 1989) (denying defendant's motion to modify protective order to disclose confidential
documents to in-house personnel because of potential competitive harm); see also Safe Flight Instrument
Corp. v. Sundstrand Data Control, Inc., 682 F. Supp. 20, 21 (D. Del. 1988) (precluding party's president
from accessing confidential documents as he "might (whether consciously or subconsciously) abuse the
confidential . . . information revealed to [the producing entity's] competitive disadvantage. The potential
for abuse [and] competitive loss is real").

iv. Likelihood of economic injury is particularly high with start-up CTA/CPO and hedge fund
           The likelihood of economic injury is particularly high for Plaintiff who is a new CTA and CPO,
starting out in capital raise for AUM. Start-ups who have innovative trading strategies and trading
programs and algorithms, including decision support methods, if released to their competitors would
immediately and irreparably destroy their competitive advantage and thus – perhaps permanently –
undermine their ability to raise AUM and capital from investors seeking to subscribe to the hedge fund

20
     See Hosp. Corp. of Am. v. FTC, 807 F.2d 1381, 1388 (7th Cir. 1986) (Posner,J)
          Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 23 of 48

Memorandum – PO - Page 19


or commodities pool. This would cause substantial economic injury to Plaintiff. Further Larkin’s
ongoing unauthorized use of OBT Book and STORM is also direct competitive which is also a deterrent
to investors, and unfair competition. Kumaran is the sole owner and inventor of the IP and trade secrets.
(18 USC 1831 el seq)
           Protective orders that limit access to certain documents to counsel and experts are commonly
entered in litigation involving trade secrets and other confidential research, development, or commercial
information. See Quotron Systems, Inc., v. Automatic Data Processing, Inc., 141 F.R.D. 37, 40
(S.D.N.Y.1992) (limiting disclosure to counsel and experts); Culligan v. Yamaha Motor Corp., 110
F.R.D. 122, 126 (S.D.N.Y.1986) (limiting disclosure to plaintiff's counsel); Stillman v. Vassileff, 100
F.R.D. 467, 468 (S.D.N.Y.1984) (limiting disclosure to plaintiff's counsel); Sullivan Marketing, Inc., v.
Valassis Communications, Inc., 1994 WL 177795, at *2 (S.D.N.Y.1994) (limiting disclosure of
documents relating to pricing and market strategies to outside counsel, their employees, and consultants
retained for litigation because in-house counsel was sufficiently involved in competitive decision-
making). But see Princeton Management Corp., v. Assimakopoulos, 1992 WL 84552 (S.D.N.Y.1992)
(limiting access to documents regarding trade secrets to two specifically designated representatives of
the plaintiff solely for the purposes of litigation).
           Applying the standard set forth above, courts grant confidential treatment under circumstances
where trade secrets and material that would place a party at a competitive disadvantage are being used
in public filings. 21 Pursuant to Fed.R.Civ.P. 26(c)(7). a court may enter a protective order requiring “that
a trade secret or other confidential research, development, or commercial information not be revealed or
be revealed only in a designated way.”
           Because innovative start-ups are new in the market place, such as Kumaran, CTA’s and CPO’s

are direct targets of competitors in the industry, they are more vulnerable to commercial harm, as they

are not yet fully capitalized, and do not have large capital reserves. Further, innovative start-ups, that

produce new algorithms, technologies, software and trading programs, - which could be disruptive to

the market place - are more likely to be attacked or victims by larger competitors, who seek to steal and

leverage their non-public trading strategies. Further economic injury is substantial for start-up CTA’s


21
     New York v. Actavis, PLC, No. 14 CIV. 7473, 2014 WL 5353774, at *3 (S.D.N.Y. Oct. 21, 2014)
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 24 of 48

Memorandum – PO - Page 20


and CPO’s whose livelihood depends on raising capital from Investors. Publication of their trade secrets
is devastating, and would cause permanent destruction, at an early stage would cause irreparable harm

to the CTA and CPO. The economic injury to Plaintiff is it may even shutter their businesses – the

wanton intent of Larkin. (FAC ¶199-202).

v. Courts should adopt a definition of Competitors under PO § 23.(h), and protect as being restricted
       Plaintiff has a legitimate concern about disclosure of its most sensitive trade secrets, such as
reports and output from Timetrics Software, STORM and the OBT Book, details of its trading strategies,
and risk strategies, and actual trades, including those already in Larkin’s possession. Plaintiff has
narrowly carved out a definition being disclosed to Competitors, who may be experts or other
consultants. The narrow definition is of those who are also registered as CTA’s and CPO’s or have
financial interests in hedge funds. Provides a competitive advantage and innovation in the market place
is that of a trader, and is vulnerable to theft. Once Plaintiff’s competitors and other CTA’s or risk
management vendors acquire the knowledge and inner workings of Plaintiffs hedging and risk strategies,
Plaintiff loses its market place value and its livelihood will be irreparably harmed. Kumaran had also
carved out and narrowly named risk management software vendors and consultants as direct competitors.
The FAC alleges Larking reviewed over dozens of other competitors risk management software products
and could not find any with the risk strategies and features of Plaintiff. (FAC ¶75) The FAC further
alleges that Kumaran’s software and risk product have derived award-winning status as a Top 10 ETRM
product. (FAC ¶45) This supports the reason to carve out risk vendors, software and consultants.
Provides a competitive advantage and innovation in the market place is that of a trader, and is vulnerable
to theft. Once Plaintiff’s competitors and other CTA’s or risk management vendors acquire the
knowledge and inner workings of Plaintiffs hedging and risk strategies, Plaintiff loses its market place
value and its livelihood will be irreparably harmed.
       Conversely, Defendants have refused to acknowledge the definition of Competitors. Defendants
have also refused to identify any categories of competitors, of their own business, intentionally seeking
to leave the terms “ambiguous”. For the reasons above, the Courts should adopt the clearly defined
category of Competitors outlined in PO § 23.(h)) and avoid any ambiguities.
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 25 of 48

Memorandum – PO - Page 21


vi- Disclosure would undermine economic and capital plans
        The disclosure of Plaintiff’s and its affiliates sensitive strategic business plans, capitalization,
membership, raise, financial information about its trading programs, performance, developments, and its
affiliates capitalization, ownership structure, royalties and compensation, would seriously undermine
Plaintiff’s ability to carry out those plans. The public and/or Competitors to whom this sensitive
information would be disclosed would have an opportunity to usurp creative ideas, to forestall new
competition, or otherwise to use Plaintiff’s innovative and commercially competitive trading and risk
management strategies, software and other information to their advantage.

vii - Courts should adopt PO § 6.7 under 18 USC 1835 permits the filing under seal
        To avoid this wrongful publication and irreparable harm, Plaintiff has filed this PO and proposed
language in its proposed PO of a reasonable thirty (30) day inspection period to identify Trade Secrets
and disputed Trade Secrets so that the necessary protections and redactions can be sought, and if needed,
as correctly included in the PO, in the event of disagreement, resolution sought by the Court. (PO § 6.7)
These restrictions would rightfully prohibit carte-blanche reckless decision making and flawed discretion
of Defendants, who have already threatened irreparable injury and retribution against Plaintiff to refer
to and include Plaintiff’s owned Trade Secrets, and disputed Trade Secrets in their pleadings, causing
irreparable harm in this litigation. Under 18 USC 1835 Plaintiff is entitled to interlocatory appeal for
such pre-trial publications in pleadings. Plaintiffs requests to entertain the issues by filing under seal, are
also consistent with the rights invoked under 18 USC 1835 which allows Plaintiff to discuss the issue
under seal. The court must allow the owner the opportunity to file a submission under seal that describes
the interest of the owner in keeping the information confidential.


C. DEFENDANTS HAVE INTENT AND MOTIVATION TO HARM

        (i) Defendants Intend to cause Irreparable Harm in Pleadings in Motion to Dismiss
        Before this Court is the upcoming Motion to Dismiss in which, Defendants already threatened
they intend to include descriptions and proprietary technical information of the disputed OBT Book and
STORM – which by virtue of their actions would cause irreparable harm. The complaint has alleged,
wanton disregard, and a willful intention to harm (FAC ¶199-202). Defendants in meet and confer and
discussions have implied or stated they intend to “constantly refer to Trade Secrets, by description,
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 26 of 48

Memorandum – PO - Page 22


exhibits, affidavits or otherwise” in pleadings and motions which by being made public, would also be
accessed by Competitors. The FAC has specifically alleged, Larkin intend to wants to damage
Kumaran’s competitive advantage in the Motion to Dismiss and other pleadings and cannot be trusted
to exercise prudence and jurisprudence in its treatments of its adversaries property. This competitive
information is already in his possession. The need for this Protective Order is concurrent with the need
for a Preliminary Injunction.

(ii) Deep-Rooted Malice and Resentment
       The FAC shows a long-standing deeply rooted malice and resentment by Larkin against
Kumaran. In December 2016 the parties had an acrimonious business divorce. Since then, Larkin has
made prior threats as retribution to destroy and deplete Plaintiff’s confidential information, trade secrets
and other commercially sensitive should Plaintiff, a competitor and CTA/CPO for bringing this action.
(FAC ¶199-202). Any inadvertent publication of Kumaran’s trade secrets, and commercially sensitive
information, would cause irreparable harm. (See Memorandum PI).
       Defendants have also implied they intend to use Plaintiff’s election to file this action, and bring
this issue to the Court, to “void” agreed upon protection in the Settlement as to what trade secrets are.
They further intend to use this upcoming Motion to Dismiss to improperly refer to confidential and
sensitive information they have in their possession and are owned by Plaintiff including operating
budgets, non-public ownership and control information about hedge funds Nefertiti. The facts alleged in
the FAC show a motivation to harm and revenge, not protect and freely disseminate Trade Secrets, which
is why this Motion is relevant in advance of Defendant’s Motion to Dismiss.
       For over two years, as revenge, Larkin has enacted his threats and plans to not honor
confidentiality, to obstruct Plaintiff’s hedge fund, obstruct bargained-for execution of non-disclosure
agreements, operating in directly competition with the CTA and CPO, despite his promises and
fraudulent representation. To support their reckless position in this PO, Defendants have refused to
identify their own highly sensitive and confidential and Trade Secret information. His motivation to
harm is supported by his hapless and careless approach to his own compliance, failure to designate
protection of his own confidential information. (FAC ¶199-202).
       The Court is also respectfully requested to note Larkin as a CTA, is also a direct competitive of
Kumaran, a CTA, and would gain economic advantage by taking such adverse action, if not enjoined by
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 27 of 48

Memorandum – PO - Page 23


the Court. Unless enjoined Larkin and Northland continue to use the Court’s proceeding to improperly
exert dominion on Plaintiff’s trade secrets and competitive advantage

    (iii) Defendants Past Conduct and Threats of Irreparable Harm
       Defendants have demonstrated prior recklessness and disregard for protections. This action
initiated from a state court filing in June 2015. In that proceeding, Defendant’s showed a lack of restraint
in wantonly publishing confidential information and commercially sensitive information. Those
pleadings had to be removed. (ECF 1) In this proceeding on March 2, 2020 the docket shows additional
confidential information related to non-parties, and Delaware LLC’s as well as factual misstatements of
fact, in financial amounts. Plaintiff has to file a Motion to Strike (pending) to remove these misstatements
of fact. (ECF 40). They were also improperly filed as in the relevant proceeding. Defendants have
therefore shown a consistent patterns of disregard for Plaintiff’s confidential and commercially sensitive
information and Plaintiff seeks relief from the Court that this conduct is ceased. Given his pattern of
conduct, Larkin has full intention to seize this opportunity, if not enjoined by the court, or protected
under the Protective Order, as revenge, throw caution to the wind, publish sensitive information and
cause as much competitive harm as possible. His ill-willed and untruthful publications are also intended
to cause irreparable harm to Kumaran’s goodwill. See Muze, Inc. v. Digital On–Demand, Inc., 123
F.Supp.2d 118, 130 (S.D.N.Y. 2000) (finding that a “breach of contract ... in a manner that is directly
competitive with [plaintiff's] core ... business ... threatens imminent injury to the economic value of the
goodwill and reputation associated with [plaintiff's] product,” justifying injunctive relief); Norcom Elecs.
Corp. v. CIM USA Inc. et al., 104 F.Supp.2d 198, 209 (S.D.N.Y. 2000) (finding evidence of irreparable
harm and granting preliminary injunction on breach of contract claim


   D. - NARROWLY TAILORED TRADE SECRETS
       Plaintiff’s focus in this motion is and its proposed protective order is designed to prevent
irreparable harm, is narrowly tailored to trade secrets, of either (a) Timetrics Software as defined under
the SA, NDA under 2.2 § (A) and (b) Trade Secrets of CTA’s/CPO’s under 2.2 § (B)) CTA trading
data and strategies which is also protected under Federal law and the Commodities Exchange Act. 2.2.
§ (C), it also seeks to clarify the non-public ownership and control financial information of a privately
held affiliates. Larkin, in his individual dealings with Kumaran, has in his possession, competitive
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 28 of 48

Memorandum – PO - Page 24


information about ownership and control, equity stakes, operating budgets and financial data of a
privately held all of which are sensitive business information. These affiliates are now direct competitors.

1. Court Should Protect Trade Secrets of Software Protected Under Category 2.2(A)
     (i)    Plaintiff’s Timetrics Software and risk management strategies and descriptions thereof
            are trade secret under Category 2.2(A)
        Plaintiff seeks narrowly focused redactions related of Timetrics Software and items already
defined and agreed to in a Settlement before this Court, would be treated and protected as trade secrets.
The items were already agreed to by the parties and defined as trade secrets. PO § 2.2(A) has shown the
requisite good cause for required protection for trade secrets, of competitive information include those
of Timetrics Software, and descriptions of the software functions, features, design, graphs and Related
Works including the OBT Book. Defendants had the opportunity to review and agree to what were Trade
Secrets in the Settlement.
         Defendants already agreed to the definition of trade secrets, after careful consideration of the
contracts and consultation with counsel. (See SA §9 ) 22 and are therefore judicially estopped from now
contradicting an argument, in which they agreed in prior proceeding in SDNY, that the material defined
under SA, Exhibit A, § 1.1 - § 1.3 are trade secrets, and are exclusively owned by Plaintiff. New York
courts “also give due consideration to ‘whether the parties were sophisticated and represented by
counsel, the contract was negotiated at arms-length between parties of equal bargaining power, and ...
that [the provision] was freely contracted to.’” 23
        The Court is requested to uphold the contractual provisions agreed to by Defendants, which were
pre-requisite to Plaintiffs executing a Settlement before this court. When the parties “set down their
agreement in a clear, complete document,” and, therefore, “their writing should ... be enforced according
                 24
to its terms.”        There is no ambiguity in the Settlement, § 1 - § 4, and also Exhibit A, that Plaintiff,
(and not Defendants) own and have right, title and interest to the Timetrics Software (as defined in that
Agreement) and they are not using and will not utilize any strategies learned from the trading


22
   “The Parties represent that they have carefully read this Agreement, and understand its terms and conditions without
reservation. The Parties acknowledge that they have had ample opportunity to consult with legal counsel of their choice
regarding this Agreement. “
23
   L & L Wings, 756 F.Supp.2d at 364 (quoting Edward Andrews Group, 2005 WL 3215190, at *6 n. 3). AXA Inv. Managers
UK Ltd. v. Endeavor Capital Mgmt. LLC, 890 F. Supp. 2d 373, 388 (S.D.N.Y. 2012)
24
   Vermont Teddy Bear Co. v. 538 Madison Realty Co., 1 N.Y.3d 470, 475, 775 N.Y.S.2d 765, 807 N.E.2d 876 (2004). Bank
of Am., N.A. v. PSW NYC LLC, 29 Misc. 3d 1216(A), 918 N.Y.S.2d 396 (Sup. Ct. 2010) .
         Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 29 of 48

 Memorandum – PO - Page 25


 recommendations from the Timetrics Software to improve NT Parties trading or hedging revenues.
 Therefore these provisions are expressly clearly on the ownership of the IP and trade secrets.
          Recognizing the sensitive nature of proprietary technical information, courts generally afford
 more protection to it than to ordinary business information. 25 Indeed, in cases involving the disclosure
 of trade secrets, courts often issue protective orders limiting access to the most sensitive information to
 counsel and their experts. 26 Those orders represent judicial efforts to strike a proper balance between
 “the philosophy of full disclosure of relevant information and the need for reasonable protection against
 harmful side effects,” such as the risk that disclosure will result in competitive harm. 27
          Defendants already agreed to the definition of Timetrics Software, and its associated
 descriptions, components and technical information being Trade Secrets. (SA §1.3, NDA §2.1) The
 definition of Timetrics Software, Related Works and its treatment as a trade secret, was fully agreed to
 as an integral and binding part of the Settlement, executed before this District Court in 2015. Defendants
 agreed under SA § 4 “The Parties agree, however, to the intellectual property and related provisions set
 forth on Exhibit A attached hereto and made a part hereof, which provisions shall survive.” Further the OBT
 Book, and Related Works, which are derived from Timetrics works, as well as created in violation of the
 Agreement, are, in accordance with the proprietary rights of the Settlement the exclusive property of
 Timetrics, and are also trade secret. Further NT Parties have irrevocably assigned all right, title and
 interest to the foregoing. Defendants cannot be permitted to argue in judicial estoppel, and now argue or
 dispute the technical information related to software and computer programs, are standard definitions.

 (iv),Court should uphold the agreement of Trade Secrets, and definition in the NDA
          The parties agreed in binding agreements under the NDA to protected trade secrets of Timetrics
 Software and risk management strategies. The NDA, which survives, and is not superseded and
 Defendants acknowledged in binding agreement that Timetrics Software 28 and its components would be


 25
    See Davis v. AT & T Corp., 1998 WL 912012, *2 (W.D.N.Y.1998) (citing Safe Flight Instrument Corp. v. Sundstrand Data
 Control Inc., 682 F.Supp. 20, 22 (D.Del.1988)); Maritime Cinema Service Corp. v. Movies En Route, Inc., 60 F.R.D. 587,
 590 (S.D.N.Y.1973)).
 26
    See, e.g., Vesta Corset Co., Inc. v. Carmen Found., Inc., 1999 WL 13257, *3 (S.D.N.Y.1999) (collecting cases); Safe Flight
 Instrument Corp. v. Sundstrand Data Control, Inc., 682 F. Supp. at 21–22 (collecting cases)).
 27
    Davis v. AT & T Corp., 1998 WL 912012 at *2 (quoting E.I. du Pont de Nemours & Co. v. Phillips Petroleum Co., 219
 U.S.P.Q. 37, 38 (D.Del.1982)).
28
    NDA, Para 2b.Timetrics Software shall mean all models, analytical tools, methods, software, methodologies, reports and
documentation, marketed, developed or in-development by Timetrics Software, including but not limited to the software’s
functional attributes, capabilities, visual expressions, features, design, user interfaces, reporting outputs, descriptions,
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 30 of 48

 Memorandum – PO - Page 26


 the considered trade secret. Under NDA §2 and 2.b Defendants agreed, that Timetrics Software shall be
 considered without exception Confidential and Proprietary Information of Timetrics. Recipient
 acknowledges and agrees that Timetrics Software constitutes trade secrets …. and Confidential and/or
 Proprietary Information of Timetrics and its suppliers, licensors or subcontractors” In additional
 Defendants gave further acknowledgements, NDA, § 2.b that Recipient further acknowledges and agrees
 Timetrics Software is the competitive intellectual property of Timetrics, and is the crux of commercial
 value and sale price, of Timetrics business models and services. ("Software Proprietary Items").
 (Emphasis added)
         The NDA from March 2011 §2.1 which survives, and also echoed in the EULA, the parties
 carved out what the “crux” of commercial value in Plaintiff’s business is – its software, and risk
 management strategies. Irreparable harm would be caused if Defendants divulge Software Proprietary
 Items, and trading strategies in their Pleadings. The contracts define and list out in some detail the
 technical information, such as source code, spreadsheets, reports, graphs, etc.. those details are germane
 to the proprietary nature of the software, and precisely what software developers protect as descriptions
 of the computer program. Specifically, Defendants had access to the reports and graphical outputs of
 STORM, as well as detailed presentations of design, functions, algorithms, and its decisions support
 system.
         The narrowly focused definitions in PO 2.2 § (A) protect and make clear to the Court, what the
 parties agreed would be considered trade secrets, and would be protected as such. These narrowly
 focused items, are ,leave no room for ambiguity, and inadvertent disclosure that Defendants have in their
 possession Plaintiff’s trade secrets, pose specify the exact items, that need to be redacted from Pleadings
 and Motions, and is the competitive intellectual property and the “crux” of commercial value and sale
 price, and competitive intellectual property.
         Further to the extent the NDA and SA, are nearly identical provisions for Timetrics Software,
 and trade secrets, New York courts have routinely enforced nearly identical contractual provisions. See
 e.g. Highland Park CDO I Grantor Trust, Series A, 2009 WL 1834596, at *5, 2009 U.S. Dist LEXIS
 53272 (granting injunctive relief “as provided for under Section 33 of the Intercreditor Agreement,” the


formulae, mathematics, techniques, analytical processes and methods, intellectual property, knowledge, application of
software, GUI, reports, formats, and output of software collectively called ("Timetrics Software'').
          Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 31 of 48

Memorandum – PO - Page 27


terms of which are nearly identical to contractual provision in the instant action); Roswell Capital
Partners LLC v. Alternative Constr. Tech., 2009 WL 222348, *17, 2009 U.S. Dist LEXIS 7690
(S.D.N.Y.2009) (“terms throughout the contracts at issue specify that a default constitutes irreparable
harm entitling Plaintiffs to injunctive relief to cure breaches,” which, “[w]hile not dispositive, [may be
viewed by] courts ... as evidence of an admission that irreparable harm has occurred” 29

(v) Courts should uphold Highly Sensitive Information for those that are not Trade Secrets
           In the alternative, if the Court adopt Defendants argument that nothing rises to the level of trade
secret, Courts should grant Timetrics Software, and OBT Book, and Related Works protection on
commercially highly sensitive information under Rule 26.(c). Even if the Court were to adopt Defendants
argument courts in this circuit agree, in the alternative that .. “ even if a business's information need not
be a “true” trade secret in order to warrant protection from disclosure under Rule 26(c), e.g., Gelb v. Am.
Tel. & Tel. Co., supra, 813 F.Supp. at 1035, trade secret law is instructive in gauging whether
information constitutes sensitive business information that courts should shield from public scrutiny. See
SEC v. TheStreet.com, 273 F.3d 222, 231 n. 10 (2d Cir.2001) (identifying trade secrets as example of
type of information entitled to protection). 30
 2. Court Should uphold protection under Commodities Exchange Act to protect CTA trade data

          (i) The Court should uphold protections under Section 2.2(B)(i) to protect CTA data
           The Court should adopt protection of trade secrets under the Commodities Exchange Act. The
information intended to be protected under 2.2 § (B)(i) as trades and transaction records of CTA’s are
protected under the rules of CEA and the NFA. Defendants Larkin and Northland are registered CTA’s.
Kumaran is also a registered CTA. Both are subject to compliance under the CEA, and associated
regulatory rules to not disclose CTA trading data (including details of transactions, trades). These laws
make it a compliance violation to disclose another CTA’s trades without their consent. Defendants’
hapless conduct to not protect highly sensitive trades and trading strategies is symptomatic of the
Defendants’ conduct to violate regulatory laws including specifically NFA 2-4 Interpretive Notice 9061.
NFA 2-4 also invokes the obligations of market participants to invoke fair and just principles of trade.
NFA 2-4 9061 specifically prohibits the disclosure of a CTA and CPO’s trading data to a wider audience.



29
     Bank of Am., N.A. v. PSW NYC LLC, 29 Misc. 3d 1216(A), 918 N.Y.S.2d 396 (Sup. Ct. 2010)
30
     In re Parmalat Sec. Litig., 258 F.R.D. 236, 244–45 (S.D.N.Y. 2009)
          Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 32 of 48

Memorandum – PO - Page 28


This regulatory law protects CTA trading data as trade secrets and proprietary information. 31 In 2016
similar to this action Defendants Larkin and Northland were cited with compliance violations for not
engaging in conduct or proceedings inconsistent with just and equitable principles of trade. Larkin and
Northland paid regulatory fines of over $300,000. 32 Plaintiff alerts the Court to a pattern of bad faith
conduct that violates their obligations in regulatory compliance laws including in this PO.
          Proprietary transaction data of CTA’s trades are protected by the Commodities Exchange Act.
The information incorporated would allow competitors to glean real-time trading activity and cause
irreparable harm to Kumaran– and then unfairly compete against CTA, front-run their trades, or
incorporate these strategies into their business. Defendants’ reckless and vengeful stance, that despite
the express protections of “trading data” under NFA Compliance Rules, is that protecting trades should
not be covered under SDNY Model orders, supports the lack of commercial integrity that Northland
have operated. Defendants’ refusal to protect Category B and the trade secrets of CTA’s directly violates
their obligations under the Commodities Exchange Act and NFA Rules.

          Defendant’s failure to respect its competitors and CPO’S and CTA’s trade data is expressly a

violation under the Commodities Exchange Act. Larkin’s actions are being done with malice and wanton

disregard with intention to harm Plaintiff Kumaran, a direct competitor in the Commodities Trading

business. Their objections are also bad faith. As members, Defendants are under regulatory compliance

laws not to disclose CTA’s and CPO’s trading data. NFA- 2-4 Int 9061 specifically prohibits Defendants

from reckless misusing another CTA’s trade secrets. Therefore Defendants objections and failure to

abide by the NFA rules, to protect trade secrets of CTA’s and CPO’s and protect transaction data under

PO Section 2.2.(b(i) is impermissible in this Court.
      (ii) The Court should uphold protections under Section 2.2(B)(ii) to protect cost, profits and
           license fees
      Plaintiff seeks to protect costs, profits and licenses fees of its CTA and trading programs. This
also includes the commercial terms of its suppliers. Further the license fees and costs, that Kumaran
charges for license and use of its software is competitive. Plaintiff are in a competitive licensing business,
where license fees are charged for the use and access of its hedging, trading and risk management
technologies. Many of the competitive awards are secured through RFP and competitive bidding. If


31
     https://www.nfa.futures.org/rulebook/rules.aspx?Section=9&RuleID=9061
32
     https://www.cmegroup.com/notices/disciplinary/2016/06/NYMEX-15-0069-BC-RICHARD-LARKIN.html
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 33 of 48

Memorandum – PO - Page 29


Plaintiffs competitors were to access the pricing, costs and License Fees, of Plaintiffs products, it would
be at a disadvantage Plaintiffs. Cost data is sensitive and potentially damaging if shared with competitors.
See Vesta Corset Co. v. Carmen Founds., Inc., 97 Civ. 5139, 1999 WL 13257, at *2 (S.D.N.Y. Jan. 13,
1999) (noting protocol to treat parties' cost information as confidential and holding, “Pricing and
marketing information are widely held to be ‘confidential business information’ that may be subject to
a protective order”); Support Sys. Assocs. Inc. v. Tavolacci, 135 A.D.2d 704, 522 N.Y.S.2d 604, 605–06
(N.Y.App.Div.1987) (“pricing and cost information provided to [defendant] was ... confidential because
if it were known to competitors, they would be in a position to underbid the plaintiff”). Marketing and
promotional expenses are sensitive and can be damaging if shared with competitors and customers,
depending “upon: 1) the extent to which information is known outside the business; 2) the extent to
which information is known to those inside the business; 3) the measures taken to guard the secrecy of
the information; and 4) the value of the information to the business and its competitors.” Id. Vesta at *2.
       The disclosure of the terms of CTA”s and CPO’s commercial terms and pricing and costs with
third-party brokers’ terms, investors, members, as well as specifically the pricing, costs of the license
fees it charges, and the revenue shares, would provide Competitors with an unfair advantage in
subsequent competition for renewal or renegotiation of those deals. Because of similar concerns, the
Court of Appeals in Ball Memorial Hosp., Inc. v. Mutual Hosp. Ins., Inc., affirmed the entry of a
protective order restricting the access to the confidential price data of their customer. 784 F.2d 1325,
1345-46 (7th Cir. 1986). The court recognized that the plaintiff could "use [the price data] to advantage
in the next round of negotiations." Id. at 1346; see also Akzo N.V. v. U.S. Int'l Trade Comm'n, 808 F.2d
1471, 1483 (Fed. Cir. 1986) ("Obviously, where confidential material is disclosed to .. a competitor, the
risk of the competitor's obtaining an unfair business advantage may be substantially increased.").

3. Court Should Protect Sensitive Information of Affiliates
    (i) Court should uphold Plaintiff’s definition of financial information of its affiliates - hedge fund
    (PO 2.2(C)
       SDNY Model Order 2.1(a)-(c) protects non-public information of privately held information of
companies. The parties agreed that affiliates confidential information would be protected under the
Settlement and NDA. Plaintiff seeks to protect the non-public strategies and financial information
including the valuation of its affiliates, specifically narrowly tailored to (a) the equity valuation of
membership interests and (b) the percentages offered to Members and other routinely protected non-
public information. The protection of affiliates is inherent in the Party’s signed agreements. Since
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 34 of 48

Memorandum – PO - Page 30


Plaintiffs’ affiliates are newly operational and seek to raise capital and other capital contributions, in a
highly competitive industry that relies on capital contributions, disclosure of the non-public valuations
would cause significant and direct competitive harm to Plaintiff. These affiliates are not-public the exact
equity valuations, units and membership interests are highly confidential and competitive.

         (ii)     Non-Public Strategies and Financial Information Is Confidential
         Internal documents and unpublished drafts that contain non-public strategies and financial
information constitute “confidential commercial information” under Federal Rule 26(c)(1)(g),
particularly where the disclosing company is engaged in a highly competitive industry and deliberately
has shielded such information from its competitors. See, e.g., Fox News Network v. U.S. Dep't of Treas.,
739 F.Supp.2d 515, 571 (S.D.N.Y.2010) (withholding draft containing proposed financial and risk
reporting strategy); Brittain v. Stroh Brewery Co., 136 F.R.D. 408, 415–416 (M.D.N.C.1991) (“Such
commercial information, which encompasses strategies, techniques, goals and plans, can be the lifeblood
of a business [and] may also be particularly deserving of protection if the disclosing corporation is
vulnerable to competitors.”). 33
     Plaintiff shared trade secrets, and non-public sensitive financial information, of competitive trading
companies that are its affiliates formed after the Settlement. Larkin and Kumaran re-entered business
negotiations directly related to his interest to contribute capital, in exchange for membership interests in
those affiliates, operating under the name Nefertiti that were intended beneficiaries. These affiliates are
direct competitors of Larkin and Northland, and its employees. Larkin now also wishes to directly cause
harm to the affiliates Nefertiti, that he resigned from and is a disgruntled former partner.
     At the time that Kumaran shared its competitive information, the parties agreed and fully
contemplated and intended that Nefertiti entities were affiliates and beneficiaries and their information
would be protected as confidential information. The parties expressly agreed and intended in the NDA
§ 2 and Settlement Appendix A, 3.1 34 that the confidentiality requirements would protect information
about affiliates and that confidential information of affiliates as beneficiaries would be protected. And
at the time Plaintiff disclosed information about hedge fund affiliates, that parties intended for those
affiliates to be protected under confidentiality requirements

         33
            New York v. Actavis, PLC, No. 14 CIV. 7473, 2014 WL 5353774, at *3 (S.D.N.Y. Oct. 21, 2014)
34
   SA, Appendix A, 3.1 .. "Confidential Information" means all information and my idea in whatever form, …. , whether
disclosed to or learned by Recipient pertaining in any manner to the business of Discloser or to Discloser's clients, affiliates..”
          Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 35 of 48

Memorandum – PO - Page 31


        Plaintiff is likely to suffer irreparable harm from Larkin’s threats to publish confidential information
that was shared related to affiliates, as third party beneficiaries under the NDA and Settlement. That
information includes commercially sensitive budgets, capitalization, costs, business plans, marketing
plans, and proprietary information about its trading strategies and product offerings                        Kumaran
legitimately fears that Larkin will enact its threats given his refusal to comply thus far with his
confidentiality requirements stating that “he will only protect the financial information of the affiliate is
forced to by the Court” (FAC ¶¶ 199-202, ECF 40, Exhibits 1-4). The Court is also asked to note that
the affiliate are a hedge fund/CTA which are direct competitors of Defendants so they wish to incur
economic injury on their competitors.
           Second Circuit has agreed as such. Detailed financial information concerning a privately held
business, not previously disclosed to the public, will in most cases warrant confidential treatment.
“Internal documents ... that contain non-public strategies and financial information constitute
'confidential commercial information' under Federal Rule 26(c)(1)(g), particularly where the disclosing
company is engaged in a highly competitive industry and deliberately has shielded such information
from its competitors.” N.Y. v. Actavis, PLC, 2014 WL 5353774, at *3 (S.D.N.Y. Oct. 21, 2014). 35
        It is directly foreseeable due to Defendant’s letters and pleadings in this action, that Larkin intends
to divulge confidential and protected sensitive information, about capital contributions of these affiliates
– who are Non-Parties (ECF 40). The FAC ¶¶199-202 states Larkin has for two years, refused to sign
an NDA, and repeatedly threatened to publish confidential information as revenge for Kumaran’s. rights
to protect its IP. If Larkin enacts its threats to publish non-public and other financial information about
third party beneficiaries and affiliates, this dissemination to a wider audience would cause irreparable
harm Larkin and Plaintiff were in negotiation for two years to attain his good faith cooperation to sign
an NDA Larkin has intended to harm the reputation and good will of Plaintiff’s businesses, unless it
waives its rights to its IP. Courts take serious the threats of public dissemination of confidential and
commercially sensitive information in assessing preliminary injunctions. (“A rebuttable presumption of
irreparable harm might be warranted in cases where there is a danger that, unless enjoined, a
misappropriator of trade secrets will disseminate those secrets to a wider audience or otherwise



35
     Closed Joint Stock Company “CTC Network,” v. Actava TV, Inc., 2016 WL 1364942, at *4 (S.D.N.Y., 2016)
         Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 36 of 48

Memorandum – PO - Page 32


irreparably impair the value of those secrets”) Faiveley Transport Malmo AB v. Wabtec Corp.,559 F.3d
110,118–19 (2d Cir.2009)

(iii) Parties Intended to Benefit Kumaran’s affiliates including Nefertiti entities
    The parties agreed that the Settlement would inure to the benefit of beneficiaries (SA § 11) – “This
Agreement shall be binding upon and shall insure to the benefit of the Parties, their respective heirs,
beneficiaries, personal representatives, successors and assigns.” It is directly foreseeable, and given
Defendant’s prior conduct in extraneous letters and pleadings to the Court, frequently imputing affiliates
confidential data, as Non-Parties (ECF 40). Larkin intends to divulge confidential and protected sensitive
information, about capital contributions of these affiliates – who are non-parties. Nefertiti affiliates were
not only named as protected under the nondisclosure and confidentiality agreements, but also intended
beneficiaries of the protections of confidential data. New York law requires that the parties' intent to
benefit a third-party be shown on the face of the contract.”200 Synovus Bank of Tampa Bay v. Valley Nat'l
Bank, 487 F.Supp.2d 360, 368 (S.D.N.Y.2007). Consistent with ND Cal orders (Exhibit 4), to affiliates
who are Non-Parties confidential information are also included as information, who’s sensitive data is
Protected Materials. For the same reason as included in the 2.1(a) the non-public sensitive and financial
data related to ownership of control this extends to Plaintiff’s affiliates.

E. PLAINTIFFS’ PROTECTIVE ORDER WILL ENSURE THAT LITIGATION PROCEEDS
EFFICIENTLY
         Plaintiff’s proposed order ensures the efficient functioning of the pretrial processes. Rule 1 of the
Federal Rules of Civil Procedure requires the Rules to be construed "to secure the just, speedy, and
inexpensive determination of every action." See Baxter Int'l, Inc. v. Abbott Labs., 297 F.3d 544, 545 (7th
Cir. 2002) (noting that "secrecy agreement" to protect commercially sensitive information and expedite
the process is appropriate at the discovery stage). Plaintiff’s approach means that only narrowly tailored
trade secrets, Competitors, and serious confidentiality issues need be faced only when there are serious
interests in conflict (i.e., matters that one party wants to put before the Court) or challenges to specific
designations, and requires that all foreseeable issues are resolved before this Court now.

   (i)      The proposed Plaintiff protective order will ensure an efficient discovery process.
         Providing inadequate protection for Party’s and Non-Party’s confidential information at the
discovery stage would discourage parties from cooperating with discovery in this litigation. Ensuring
           Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 37 of 48

Memorandum – PO - Page 33


"[c]onfidentiality while information is being gathered not only protects trade secrets but also promotes
disclosure: parties having arguable grounds to resist discovery are more likely to turn over their
information if they know that the audience is limited and the court will entertain arguments focused on
                                                                    36
vital knowledge that a party wants to use later."                        This will also reduce burden on the Court in
subsequent Motions to Compel, and ongoing motions of designations.
            The Plaintiff’s proposed order following Model Orders enough to meet the needs of most genuine
concerns of the Parties and Non-Parties confidential information (that are foreseeable at this time), but
specific enough to assist the Court and the parties by "winnow[ing] out properly confidential
information" and establishing procedures to minimize the burden on the Court, the parties, and non-
parties. Plair v. E.J. Brach & Sons, Inc., No. 94-C244, 1996 WL 67975, at *5 (N.D. Ill. Feb. 15, 1996).
The Plaintiffs proposed order permits Parties and Non-Parites, such as witnesses, experts, including
Aviral Chopra, other traders, with competitive information and those being deposed, those in the best
position to do so to designate confidential information in a way appropriate for pretrial discovery. These
designations must be made in "good faith." PO § 6.1. Yet the order explicitly allows either party to
challenge the designation of particular documents "at any time" and requires Parties and Non-Parties to
defend their designations when challenged. ( PO § 7)
   (ii)    The Court should adopt Plaintiff’s proposed Order to Protect Confidential Information from
           Disclosure to Competitors
            The Court should adopt Plaintiff’s proposed order to restrict disclosure to Competitors under
23 § (h) and 12 § (1) unless such a party obtains’ with Court’s approval. Competitors are narrowly
tailored and specifically defined) In order to streamline this procedure, Plaintiff in Paragraph 12 § 1 has
carved out a specific type of experts that are restricted from access of Protected Materials and trade
secrets – however, permitting a Party to argue to the Court should it feel it necessary. Permitting
Defendants carte-blanche access to distribute Plaintiff’s CTA trade secrets to competitors and
consultants without a restrictive order, would cause direct commercial competitive harm. See, e.g., IP
Innovation L.L.C. v. Thomson, Inc., No. 03-CV-0216-JDT-TAB, 2004 WL 771233, at *2-3 (S.D. Ind.
Apr. 8, 2004) (Baker, J.) (denying party's motion to allow its competitor-expert access to "Highly




36
     In re Krynicki, 983 F.2d 74, 75 (7th Cir. 1992) (discussing justifications for protective orders in civil cases).
         Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 38 of 48

Memorandum – PO - Page 34


                                                           37 38
Confidential" documents under a protective order);          ,      . Further, Plaintiff’s proposed Order does not
burden the Court, with detailed “two-level” restrictions for instance in California, and consistent with
SDNY Model Orders, allows for later “attorney’s eyes only” designations at this stage in the litigation.
         Defendants object to this proposal suggesting that its ability to retain experts or consultants to
assist it in this litigation would be unduly restricted if it could not disclose Plaintiff’s trade secrets to
Competitors during discovery only agreeing to restrictions after discovery. This argument is illogical.
There would be irreparable harm and loss if “during” discovery, such directly competitive access were
permitted. Defendants further argue the terms are too broad and vague and it is impracticable to agree to
these restrictions “at this point in the case”. Plaintiff disagrees. There is no “point in the case” where
disclosure to Competitors should be permitted. The narrowly tailored definition of Competitors,
identifies very unambiguously terms of “CTA,”, “CPO”, “hedge fund”, and risk consultant or software
vendor. They identify the clear commercial and economic interest of direct competitive harm. Notably
Defendants’ fail to identify any “Competitors” of their own – telling of their own illogical conduct – or
perhaps admission that significant portion of their revenue originates from Plaintiff’s IP (not their own).
(PO § 22.(h))

     (iii)   The Court should adopt Plaintiff’s proposed Order for Experts under Section 12.2-12.4
         To maximize efficiencies for this Court, Plaintiff has tailored the form to only apply restrictions
to Experts that seek to have access to Protected Materials (See § 12.1). Therefore both Parties are
unrestricted (other than their signature on the NDA in Exhibit A) to retain experts and consultants who
are not reviewing trade secrets, without notification or disclosure. However, in the case, that trade secrets
or sensitive information, is desired to be disclosed to a Competitor the requires leave from the Court, or
otherwise PO restricts access to direct Competitor Plaintiff has closely modelled ND. Cal Orders for
resolution of Experts where IP, source code, technologies and trade secrets are at the heart of the
litigation. Plaintiffs proposed wording in § 12-2 - § 12-4, closely mirrors the language in ND Cal, where
routinely considers sensitivities of competitors, being hired as Experts, in intellectual property,
computing technology, and source code cases. (See Exhibit 5, §7.3 -§7.4 ). While greatly simplifying
this and tailoring it, under the Plaintiff’s proposal, if either party wished to disclose Protected Materials

37
   United States v. UPM-Kymmene Oyj, No. 03-C2528 (N.D. Ill. Apr. 21, 2003) (permitting disclosure to consultants or
experts "provided they are not employed by or affiliated with a Defendant")
38
   http://www.usdoj.gov/atr/ cases/f209600/209687.pdf.
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 39 of 48

Memorandum – PO - Page 35


to an expert or consultant who competes with the producing entity, notice must be given to that producing
entity. The producing entity could then seek relief from this Court to limit the disclosure of its Protected
Materials discovery materials to the expert or consultant. (PO § 12.2-12.4.)

   (iv)      The Court should include rights of Non-Parties and Third Parties and affiliates
          Plaintiff’s proposal should uphold the rights of Non-Parties and affiliates, who were intended
beneficiaries under the agreements. To streamline this litigation, and to prevent unnecessary motions of
third parties who are Non-Parties, Plaintiff’s proposed order mirrors the precise language of ND Cal to
protect Non-Parties and Third Parties who may be witnesses, or consultants, or affiliates who’s
proprietary information may be impacted. Plaintiff’s proposal protects the rights of third parties, both by
giving them notice of the impending disclosure and the opportunity to resolve any dispute before the
Court, and would not unduly prejudice or limit the ability of either party to litigate its case. This in turn
reduces the need for the Court to revisit this issue as the case proceeds, and also permits Non-Parties
who may have concerns, such as Northlands’ former employees and traders like Aviral Chopra, (FAC
¶73 ) and others traders and witness (ECF 44), who work for other competing entities to provide their
own trade secret and competitive information to have the opportunity to designate their own information.
          As discussed in Section D.3 above, including Non-Parties such as affiliates, is also reasonably
foreseeable, and has already occurred in this action. Defendants have already published information
about affiliates. Both the NDA § 2 and Settlement, Appendix A § 3.1 and SA § 11 extends confidentiality
requirements to affiliates. Plaintiff has included clarification on its affiliates being included in SDNY
Model Order language in this proceeding. (See PO § 2.1.2,(ii)). ]]

(v) The Court should adopt thirty day inspection period for transcripts
          The Parties during Meet and Confer, Defendants already agreed in substance to language in PO
§ 6.1 – § 6.8. At the Defendants’ request they requested additional language in PO § 6.6 that Plaintiff
agreed to a compromise to insert language that modified the existing language to allow for thirty (30)
days for transcripts. The Court should adopt Plaintiffs’ thirty(30) day period to inspect transcripts under
PO § 6.6. Plaintiff insert language in Section PO § 6.7, which appeared to address a reasonable window,
a 30 day Inspection Period for both parties, to review under seal pleading and exhibits which could also
contain Protected Materials.( PO § 6.6 / PO § 6.7)
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 40 of 48

Memorandum – PO - Page 36


(vi) The Court should adopt thirty day inspection period for Pleadings and Motions
       Under 18 U.S.C. 1835, Plaintiff has requested Pre-Trial Pleadings and Motions be filed under
seal for thirty (30) days, to allow for an inspection period, under which sensitive information, which
includes disputed material of the OBT Book and other trade secrets can be redacted. This provisions
also is in reciprocity, given that Defendant’s agree to a thirty (30) day inspection period for transcripts
(PO § 6.6) the same inspection period is reasonable for inspection of pleadings. (PO § 6.7) This
reciprocity is measured and allows this proceeding to proceed efficiently, without ongoing challenges,
and Motions to Strike.
       Further it eliminates the disastrous irreparable harm, economic injury and loss of competitive
value, that would ensue if Defendants’ continue their practice of haphazardly (even in violation of Rule
11) including inappropriate materials in pleadings as they have already shown they will do. (ECF 40).
Raising a red flag, Defendants have alerted they intend to do in this upcoming Motion to Dismiss,
“constantly referring to in detail”, to descriptions and exhibits Plaintiff’s trade secrets, STORM including
the OBT Book . Further, once Trade Secrets are already in the public domain, even if temporarily, the
window of access to the public is there, and Courts may take several weeks to remove the erroneous
filings. This is in itself irreparable harm, and compounds the purpose of Plaintiff seeking relief from this
Court – to remedy and to seek equity in Defendant’s wrongful use, acquisition and prof and to enjoin
them from further use. The thirty (30) days inspection period, is also consistent with the period requested
by Defendants for the marking of transcripts. Further this does not encumber the Court in efficiently
moving the proceeding forward, as it permits filing under seal for thirty (30) days, where this Court can
simultaneously adjudicate motions an discuss of law it is presented, without subjected Plaintiff to
irreparable harm and injustice, in having its competitive trading strategies and risk management and
hedging strategies, divulged in exhibits and pleadings, or to its Competitors.


                         F. COUNTERARGUMENTS BY DEFENDANTS FAIL

       (i)   Defendant’s apparent alternative would be ineffective and unworkable.
       In Plaintiffs’ attempt to reach agreement with Defendant on the terms of a proposed order to
present to the Court, Defendant has opposed the Plaintiff’s proposal as not wanting to define the term
“Competitors”. (See PO§23(h)). By leaving the term undefined and ambiguous, Defendants intentionally
          Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 41 of 48

Memorandum – PO - Page 37


leave open the door that will most certainly find loopholes to specifically target the commercially
competitive value and harm the CTA and CPO hedge funds. The FAC alleges Larkin has motivation to
undermine the interests of Kumaran’s competition CTA and CPO as its competitor, and resigned in an
acrimonious divorce. Now not only profiting himself from his competitors trade secrets, and failing to
make payments, Larkin has demonstrated bad faith and scorching the earth of destruction on his
competitors’ CTA’s business.
          Defendants argue the term Competitors should not be defined and is unworkable. By addressing
the issue now, Defendants are leaving open the possibility that can give access to confidential
information to Competitors. Broadening disclosure of confidential business materials to direct
Competitors, however, raises serious competitive concerns "because of the certainty that the information
would in fact be obtained by the competitor and the obvious likelihood of competitive injury." Waelde
v. Merck, Sharp & Dohme. 94 F.R.D. 27, 29 (E.D. Mich. 1981).
          Defendants futile arguments raised in emails discussions were that they “did not even know if
either side will retain an expert and, if so, for what purposes”. Further illogical arguments, were for
Defendants to only identify Competitors, “on a date after the end of fact discovery and before the
deadline for expert disclosures” – meaning – unrestricted disclosures during fact discovery – which is
completely inappropriate and will result in irreparable harm to Plaintiff. Further Defendants have implied
that the Parties should only evaluate a Competitors’ after discovery is completed and attempt to tie
Plaintiffs hands not to hire experts before or during discovery. Plaintiff fully intends to hire forensic
experts, notably on the OBT Book, during discovery.
          The Court should also note Plaintiff’s proposed language on Competitors is bilateral. Plaintiff
also made good faith attempts for Defendants to identify their own competitors, however Defendants
would not in good faith carve out any of their own competitors.

   (ii)      Defendants proposal is unworkably complex in case-by-case designations
          Defendant’s proposed system would be unworkably complex. Because Defendant's proposal
encompasses case-by-case designations (ECF 50) through discovery, outside of what is covered under
a PO, this approach is unworkable and impractical. There are hundreds of possible communications
revealing detailed commodities futures trades and transactions and software reports. A process of case-
by-case designation and delaying and belaboring identifying competitive information, is cost prohibitive
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 42 of 48

Memorandum – PO - Page 38


for Plaintiff, and unworkable. There is no good faith reason Defendants choose not to identify their own
commercially sensitive information at this time, or provide a motion for good cause. The reason is to
transparently only opposed Plaintiff’s trade secrets - they could have foreseeably been addressed in this
motion - and then later run back into Court, on a separate motion, trying to protect their own designations
on case-by-case. The Court should not permit such disingenuous conduct or inefficient procedures.
Further Defendants are also required to show “good cause”. It would also cause significant delays and
inefficiencies to resolving this matter, and drive up cost and burden to Plaintiff.

        (ii)      Defendants case-by-case designations would add cost and burden to Plaintiff,
    Defendants indicated in ECF 50 and to Plaintiff in Meet and Confer intend to modify the order later
on with case-by-case designations. This conduct should not be allowed. A Party should not be permitted
to c (“[W]here a protective order is agreed to by the parties before its presentation to the court, there is
a higher burden on the movant to justify the modification of the order.”); Omega Homes, Inc. v. Citicorp
Acceptance Co., 656 F. Supp. 393, 404 (W.D. Va. 1987) (stating that when “the proposed modification
affects a protective order stipulated to by the parties, as opposed to one imposed by the court, it is clear
that the shared and explicit assumption that discovery was for the purposes of one case alone goes a long
way toward denying the movant’s request without more.” (citing GAF Corp. v. Eastman Kodak Co., 415
F. Supp. 129, 132 (S.D.N.Y. 1976) ). FragranceNet.com, Inc. v. FragranceX.com, Inc., No.
06CV2225JFBAKT, 2010 WL 11606632, (E.D.N.Y. Mar. 15, 2010) This would most certainly cause a
frivolous set of time consuming motions to the Court and create a nightmare. It is in fact Defendants
who are creating a potential nightmare to the Court, by their intention to identify their confidential
information in the future, and where it could have foreseeably resolve in this motion, drive up cost and
burdens to Plaintiff to protecting their secrets later on.

    (iii)      Defendant’s system would also be ineffective
        Defendants’ system would also likely be ineffective. The complexity increases the likelihood of
mistaken disclosures to Competitors – or constant referrals of Plaintiffs’ IP and descriptions of the OBT
Book, which is owned by Plaintiff as a Related Work - as indicated a motive of Defendants to harm.
Unless Defendants are enjoined by this Court to stop the irreparable harm, and do the damages they
stated to intend to, by including explicit details of OBT Book and STORM in their pleadings. Defendants
inability to identify or disclose their own trade secrets, further suggests they either lack the technical
         Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 43 of 48

Memorandum – PO - Page 39


sophistication or knowledge to know what information constitutes as such and what does not. Therefore,
by haphazard and reckless inclusion could combined with ill-will wand acrimonious intentions towards
Plaintiffs. Further Defendants in their last minute 33 page redlines, without prior discussion, have
deleted key terms from the SDNY Model Order. Plaintiff never agreed to that, and also would limit
Plaintiffs rights under the Contracts.

   (iv)      Defendants argument that the PO is premature before discovery is futile

          Defendant’s argument raised in ECF50 rests on an incorrect premise and flawed logic that a PO

is premature before discovery. This argument fails, as it obscures and does not address the highly

sensitive trade secrets, such as STORM reports and OBT Book already in Defendant’s possession, or
the that they have stated or implied they intend to routinely refer to by reference of otherwise in their

upcoming pleadings and Motion to Dismiss, or in disclosure to experts or consultant in discovery. Not

only do Courts routinely issue Protective Orders prior to and to facilitate discovery. By mis-categorizing

issue before the Court isn’t related solely to new material that will be obtained in discovery, but to

existing material, already in Defendant’s possession. As stated supra Larkin has in his already

possession, that he intends to constantly refer to in pleadings and motions which is why this PO is filed

prior to their upcoming Motion to Dismiss. ECF40 Further this argument, contradicts guidance from

Mag. Judge Freeman in open court on January 15, 2020 where it was specifically discussed and

recommended the need to implement a Protective Order during and before discovery.

   (v)       Defendants’ Fail to Address the Motion under Rule 5.2(e.)(1)
          Defendants proposed version is unworkable as it fails to address the motion permitted under Rule

5.2.(e)(1). Defendants proposals also fail to consider that SDNY Model Order under 2.(e) specifically

allow for separate motions for protections of trade secrets under FRCP 26(c.(7). The reason Plaintiff

has made this motion under both FRCP 5.2(e)(1) and FRCP 26, is to protect trade secrets already in

Defendant’s possession, that if disclosed in pleadings, motions affidavits, exhibits, such as the upcoming

Motion to Dismiss (ECF). Therefore this motion is not premature or related to discovery. It is related to

irreparable harm Defendants will cause, and also the need for preliminary injunction.
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 44 of 48

Memorandum – PO - Page 40


       In conversation, Defendants have even implied they intend to make constant reference for
example to the trading positions, descriptions of the features of the STORM software as compared to the

clone version OBT Book. Notably Defendant’s constantly changing proposed revisions exclude

protections of STORM - which would, by the inclusion in the Motion to Dismiss, and other pleadings,

divulge Plaintiff’s competitive trade secrets, and harm its competitive advantage as a CTA, trader and

risk consultant. (See supra Good Cause, Irreparable Harm).
    (i)    Defendants ignore the difference Producing Party and Designating Party to ignore materials
           already in their possession

   In Meet and Confer Defendant’s agreed to include Designating Party. Defendant already has in its

possessions numerous reports from the STORM, Timetrics Software, software reports, technical

information, descriptions including direct trading reports and transaction data (all protected as trade

secrets) - as in fact duplicated large portions of the program called OBT Book. As such the party

designating redactions is not just Producing Party. Further, this Proposed Order, considers the facts that

Defendants already have in their possession trade secrets that belong to Plaintiff. If any proprietary

features, description and output of the foregoing were including in the Pleadings, Exhibits, Affidavits

including the Motion to Dismiss, irreparable harm would be cased to Plaintiff. Consistent with Model

Orders such as those in NDCal, as discussed above, Plaintiffs motion and proposed Protective Order

which has PO’s specially tailored towards litigations that include patents, trade secrets, source code and

other IP such as those in ND Cal (Exhibit 5),


G - DEFENDANTS ARE JUDICIALLY ESTOPPED FROM OPPOSING THIS MOTION
      (i)    Defendants are judicially estopped to not agree to protect trade secrets as defined in the
      Settlement

       Defendants have already appeared once in this District and made several representations and

warranties to this Court to agree to a Settlement. Defendants. (SA §4, Appendix A, ). In that Settlement,

signed here in the Southern District ,Defendants among other things, agreed to consider Timetrics

Software and its Related Works as trade secrets and owned by Plaintiff (SA, Appendix 1). They also

agreed they would not oppose any protective order to protect the redaction or sealing of such trade

secrets. Therefore they are judicially estopped from arguing an alternate position in this case. In Sperling
        Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 45 of 48

Memorandum – PO - Page 41


v. United States, 692 F.2d 223 (2d Cir.1982), cert. denied, 462 U.S. 1131, 103 S.Ct. 3111, 77 L.Ed.2d
1366 (1983), in a concurring opinion, it was observed that “litigants should not be permitted to play ‘fast

and loose with the courts' by taking inconsistent positions in related proceedings.” 692 F.2d at 227.

Defendants have repeatedly demonstrated, that they sign agreements, and then completely disregard the

terms and provisions that they agreed to therein. The Court is requested to uphold the intent and

agreement of the parties on signing the agreement. When the language of a contract is plain and

unambiguous, binding effect should be given to its evident meaning." 39 In interpreting contract language,

clear and unambiguous terms are interpreted according to their ordinary and usual meaning." 40.
    (ii)   Defendants are Judicially Estopped from opposing this motion or interfering in Plaintiff
           seeking this PO
        Defendants are judicially estopped and prohibited from interfering with this Protective Order, or
filing in motions in oppositions. Upholding the agreed upon executed provisions of the Settlement, made
before SDNY in prior action, Defendants agreed to SA Para 3.3 (iv) Defendants shall not interfere or
prohibit Plaintiff’s from seeking a protective order (and/or temporary restraining order) regarding
the disclosure of Confidential Information and other relief in any disclosure of its Confidential
Information as outlined in the confidentiality provisions included herein or as permitted by law. Further
Defendants agreed, without limitation, SA Para 3.3 (iii) a Recipient shall join or agree (or at a minimum
shall not oppose) any further motions or similar request by Discloser for an order protecting the
confidentiality of the Confidential Information; and SA Para 3.3 (iv) Defendants shall pursue all
available means of maintaining the Confidentiality of this material as governed by law, including but
not limited to securing a protective order around the materials;”
        Defendants who were sophisticated parties to binding contract, represented by counsel, cannot
sign agreement, and then completely disregard the terms and provisions they agreed to a counterpart –
in unfairness to their counterpart Plaintiff. Three Second Circuit cases the court identified as having
discussed the doctrine in detail defined it in these terms: In Young v. United States Dep't of Justice, 882
F.2d 633 (2d Cir.1989), cert. denied, 493 U.S. 1072, 110 S.Ct. 1116, 107 L.Ed.2d 1023 (1990), the court
wrote: The judicial estoppel doctrine ... may prevent a party who benefits from the assertion of a certain


 Pellaton v. Bank of New York, 592 A.2d 473,478 (Del. 1991).
39

 Allied Capital Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1030 (Del. Ch. 2006). See also Paul v. Deloitte & Touche,
40

LLP, 974 A.2d 140, 145 (Del. 2009)”
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 46 of 48

Memorandum – PO - Page 42


position, from subsequently adopting a contrary position.... It is supposed to protect judicial integrity by
preventing litigants from playing “fast and loose” with courts, thereby avoiding unfair results and
“unseemliness.”
       Defendants signature on the Settlement before this Court in prior action 651629/2015 - 15 CV
0446 is considered judicial estoppel in continuing to oppose Plaintiff’s rights to its trade secrets.

   (iii)   Defendant’s vascillatory conduct is adding cost and time to this proceeding
       Rather than work in good faith to arrive at a workable order, Defendants’ have engaged in erratic
conduct, repeatedly contradicting themselves and flip-flopping positions – even to this Court. The issues
in the Protective Order have been in the hands of Defendants and their former counsel Bracewell since
November 2019. Bracewell after a Meet and Confer adopted a vastly different legal position argued that
large areas of Defendants business information, were subject to protection and wanting “broader
confidentiality” to facilitate discovery.
       In complete contradiction, facilitating this Motion, Defendant’s new counsel adopted the
diametrically opposite position on June 3, 2020, the day before a Meet and Confer, now arguing
Defendants’ have “no information they consider confidential”. On June 4, 2020 Defendants argued that
nothing of Plaintiff’s was protected. They then adopted a brash position, in judicial estoppel, that
everything including the Settlement should be made public. The vacillations continued on June 13, 2020
stating they wanted to use the model orders as is confidentiality, and then changed their minds again.
       When Plaintiff sought clarification Defendants represented not only in email but again to this
Court in filing on June 13, 2020 that they wanted to use the SDNY Model Order as is for confidentiality
(ECF 50, Footnote 1) and sought case-by-case designations. Only the eve before filing this Motion,
Defendants sent a 33 page redline, with a completely different set of comments and concerns. It appears
Defendants have now deleted substantial and material chunks of the SDNY Model Order, that they
agreed to . This is indirect judicial estoppel from what they stated was their position in ECF 50 – about
using Paul Gardephe’s model – now deleting material paragraphs both parties previously agreed.
       These erratic and vacillatory conduct, has left little chance of success on the parties reaching a
stipulated order, and also has set forward unreasonable demands for Plaintiff (Pro-Se) – to review 33
pages of redlines - less than 2 days before a conference. Majority of the comments and changes had
never been previously discussed. This bad faith conduct has made it critical that Plaintiff protects its
          Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 47 of 48

Memorandum – PO - Page 43


interests, does not waive its rights to file good cause, as it cannot rely on the fluctuating and completely
inconsistent positions of the Defendants, changing on an almost daily basis.

          (iv.)   Defendants are judicially estopped from reversing their position in open court
          On January 15, 2020, Defendant’s argued orally to Hon. Magistrate Judge Debra Freeman, that
Defendants considered the Settlement Agreement confidential and wanted it under seal. In direct
contradiction, and again reversing arguments made to this Honorable Court, they now authorized
Plaintiff that they no longer consider the Settlement confidential To support their new argument that
“nothing is confidential”. The Court is respectfully requested to note that Defendants’ vacillations also
are not permitted under law, and their reversals of treatment of confidentiality demonstrate Judicial
Estoppel. These erratic conduct is also increasing time, cost and burden to Plaintiff – making it
impossible to reach a stipulated agreement. It is also unreasonable, after six months of having a proposed
Protective Order, since December 2019, to wait until yesterday June 16, 2020 to send a redline with
dozens of new considerations. Plaintiff is aware of upcoming Court deadlines, and files this motion to
protect its rights. It has not agreed to anything in the blind-sighted last minute versions.

          (v.)    – Defendants have made no showing of good cause for their own information
Defendants have made no showing of good cause, for their own information to be redacted. Therefore
this motion, only applies to the redaction of Plaintiff’s trade secret and commercially sensitive and
competitive information as defined herein. In a last minute redline Defendants tried to include new items
such as the names of their FCM’s without any showing of good cause. Plaintiff argues there is no good
cause for such information to be sensitive. Finally, Defendants have attempted to delete provisions that
they previously agreed to – included the language related to designations and many other provisions in
the form that was agreed to. The resulting proposal was substantially deficient to address the concerns
herein.


                                             H. CONCLUSION
          Plaintiff has proposed a Protective Order that largely follows the form of SDNY Model Orders
and includes from ND Cal, where technology are frequent under Defend Trade Secrets Act, and select
protective language and restrictions in disclosure are routine in computer, trade secrets, source code and
IP cases where competitively sensitive information is obtained. Defendants agreed to use Plaintiffs
       Case 1:19-cv-08345-MKV-DCF Document 54-1 Filed 06/17/20 Page 48 of 48

Memorandum – PO - Page 44


proposed form and identified only two substantive issues. Those related to PO § 2.2 (B) and the
disclosures to Experts in Section 12. Other than those discussed issues, Defendants did not provide any
notification of any substantive changes for close to six months waiting till 2 days before a conference to
blindsight Plaintiff with a set of wholly different versions which were deficient and would cause
irreparable harm as outlined herein for good cause.
       The Protective Order, which is proposed, narrowly tailors redaction to the trade secrets and
commercially sensitive information at issue and ensure that this litigation proceeds efficiently and
establishes workable procedure with notice for the treatment of designated matter that is to become part
of the public record. This would eliminate the concern of irreparable harm, and allows the parties to
proceed through the next phases without encumbering the Court with further motion practice or motions
to strike. Defendants proposal on the other hand, seek to drag out this issue, filing frequent case-by-case
designations and motions, encumbering the Court’s time and resources, and simultaneously driving up
costs in frivolous fashion to Plaintiff. There is no good faith reason, that Defendants chose to not identify
their own trade secrets and negotiate in a timely and equitable manner, and have failed to show good
cause for their last-minute changes. They continue to deny trade secrets, or the commercially sensitive
information of their competitors CTA’s, and hedge funds, and as such could inadvertently disclose the
same in following motions before the courts and cause irreversible and irreparable harm. Such conduct
must be enjoined. the proposed order appropriately balances the interest of the litigants, affiliates non-
parties, and the Court’s discretion. Therefore, to ensure smooth progression, Plaintiff’s Protective Order
should be granted.


       Respectfully submitted



       //SSK///



        Samantha S. Kumaran
